Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 1of148 Pageid#: 444

EXHIBIT 10
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 2of148 Pageid#: 445

To: Michael Donaldson[mdonaidson@traefuels.cam]}

Cc: Valerie Lujan@willis.com[Valerie.Lujan@willis.com]; garth.boreczky@willis.com[garth.boreczky@willis.com]; John
Frink{jfrink@traefuels.com]

From: Kevin Whyrick

Sent: 2014-02-19T13:00:51-05:00

Importance: Normal
Subject: Re: Loss Contral Visit by Jim Phair of Willis
Received: 2014-02-19T13:00:51-05:00

Sounds great.
Thanks for your help!
Kevin

Sent from my iPhone

On Feb 19, 2014, at 9:58 AM, Michael Donaldson <imdonaldson@traefuels. com> wrote:

Valerie and Gareth,
I wanted to follow up with after Jim Phair's visit to the plant as promised on the phone yesterday.

Our visit with Jim was very cordially and he, John and J spent some time together answering any questions that he
had, then John took him on a tour of the plant.

I did have a chance to debricf with Jim after his tour and he informed me that he thought our plant was one of the
cleanest he had been and that this was one of the few pellet-mill facilities that he did not smell any sawdust.
Seems like he was quite impressed with the progress that has been made here in just six mouths.

1 told Jim that I would be available for any follow-up questions that he might have. I'm sure that he'll be in contact
with you soon.

Have a wonderful day!

Mike
Michael A, Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson@traefuels.com

TRAE-PROD0004637
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 3o0f148 Pageid#: 446

EXHIBIT 11
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 4of148 Pageid#: 447

To: Roger Knoph[rknoph@envirotechservices.com]
From: Kevin Whyrick
Sent: 2013-11-08T 12:24:54-05:00

Importance: Normal
Subject! Fwd: IFS Cost Accounting Process Update
Received: 2013-1 1-08T12:24:54-05:00

FY], here's an email from Michael, This tells me that he is getting it. I think he will be the guy that can take this stuff and
run with it, and make sure that it is accurate.
Thanks,

Kevin

wenn ceene = Forwarded message -—--------

From: Michael Donaldson <mdonaldson@traefuels.com>

Date: Fri, Nov 8, 2013 at 3:49 AM

Subject: Re: IFS Cost Accounting Process Update

To: John Frink <pfrink@traefuels.com>, Clayton Walker <cwalker@tracfue!ls.com>

Cc: Kevin Whyrick <kwhyrick@envirotechservices.com>, Chris LaRocco <clarocco@envirotechservices.com>

 

Good Morning John and Clayton,

I'm up a little carly this morning. Today is a travel day for me (will loose 2 hrs in time change, plus 3.5 hours of flying and
ancillary hours - shuttle to airport, check-in, security, maybe 2 or more hours drive from Washington Dulles to home in
Friday/weekend traffic) so I don't want to loose the whole day of productivity. It is important to get things moving in our
costing initiative, as we are starting to get orders.

Again, thank both of you for taking the time to join in on the conference cal! and without your input of the operational side
of the business,we would not be successful. One example for me, | was trying to wrap my mind around the various species
of hardwood/softwood, thinking that each species was going to be ordered and delivered separately, which I thought would
need a unique identifier. However, when Clayton said that it's all coming on one truck, that helped me understand I was
thinking to granular for that particular part of the process. These dialogues are very healthy for all of us and once we get the
costing processes in place this will assist everyone with not only the effectiveness but efficiency as well.

] want to give you a brief update of what happened after the conference call, as well as where we want to go over the short
term (next week) to move us forward,

1) During the call, Kevin was documenting the process flow in outline form on the while board in the conference room.
Michelle took photo's of the notes (in case someone erased the board and forwarded them to us).

2) Next, I put the summation of the notes into a Word document in outline form, so they would be a little more easier to
access and read. This was forwarded to the meeting attendees as well for review.

3) John forwarded a pictorial view of the plant map in his office, which shows the how the process flow moves along. |
forwarded this to all the attendees, so that they have not only Text (Word document), but a visual (map), of which, both
taken together will provide context. These were also provided to the IFS Consultant present, who along with his colleagues
are going to assist us of what IFS can do and how we are best able to implement the cost system with our various product
processes.

4) Over the next 1 1/2 - 2 days, we (Kevin, Michelle, Chris, Debby, Ajay and J took some time to mect together to
brainstorm about how to approach matching the intricacies of the process flow of the business to a costing plan aad what
IFS wil] do for us, so that we can capture critical information. Ajay, the IFS consultant especially needed to understand
what we want, so that he and his colleague Mike (who has more expertise in the manufacturing costing design area) can
guide us as we build the cost system. As anything, we will have to tweak the proccss as we go forward,

Next Steps:

TRAE-PROD0000747
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page5of148 Pageid#: 448

a) Over the next week Ajay and Mike from IFS will confer and come back to us on best how to advise us. This will most
likely take place on a conference call in the later half of next week.

b) In the interim, starting on Monday, I need to spend time in the field in the plant each day observing how the process
flows, looking at how we capture metrics at cach stage of the process, also looking at the machinery and equipment in terms
of maintenance, what parts normally to we need to replace, how often, cost, etc, I will also need to look at how you are
planning to capture the data (what forms, if any yon have used, or plan to use), for example while the machines might have
electronics metrics on them that detail volume in tonnage, time to process, how do we know what job (customer) it relates
to, which operators, repair orders for machines, etc’? This will involve talking with you and also the operators and we may
together have to come up with some additional ways to measure (1.e. forms, etc).

So you may want to mention that in today’s production meeting, that next week I plan to be coming around and spending
time with them and to reassure them that my purpose is not to watch fo sce if there doing there jobs, but one of
understanding, so that we can help the company and help them do their jobs better. I will also reassure them as well.

[ think I have started the bonding process with many of my colleagues, so that will add to continue of building working
relationships. I know that my involvement may slow some things down pertains the time to complete their assignments, but
it is important and will have great added value in the long run not only in production, but the cultivation of working
relationships, which is as equally important.

While I would like to see the start to finish of the process in linear fashion, this may not be possible depending on the
production schedule next week, John and Clayton, depending on what you have going on in the production process each
day next week, could you please discuss among yourselves and see what processes ] can be involved with? Perhaps on
Monday morning, we can meet to discuss what areas/processes would be more advantageous,

1 still would like to walk through (tour the plant) again from start (scale) to finish (loading dock for shipments), before I
spend time with the employces and the production processes just to provide context. So, maybe either John, Clayton, or
both (depending on your schedule) can take me on a tour first thing on Monday. Also, 1 want to kind of check to see if we
may have missed something in our meeting and documentation, so that if we are, we can give it to IFS early next week,
before they are too far down the road.

c) Testing the process - I know that you are currently running tests of the various processes and doing some documentation.
T would like to be included in the loop to review those test results, which will help me do my job.

If I'm not mistaken (I haven't been there all week to know), you are testing the process using the logs that we have already
stacked in the piles. I'm sure you've already though about this and may have already starting doing so, be we need to test the
process and systems in "real live simulation scenarios." Which means new logs being delivered, putting them in those lots
we spoke about (I think we said to segregate the hard and soft wood and use a week worth of log deliveries in one pile as a
lot), so that as Clayton mentioned we can ensure that First In-First Out (FIFO) approach. It also pethaps means buying

some of the fresh chips that John talked about the possibility of integrating them into the process, instead of making them, |
think when making pellets.

These real life simulations, will provide the most accurate data to develop our standards for costing at every step of the
process and most importantly having a handle on the spoilage (moisture content evaporation through every part of the
system).

d) Spoilage - Unfortunately, IFS will not allow us to put in a range for the spoilage, so we have to come up with (through
optimal testing conditions) a hard solid percentage for spoilage at each stage. The spoilage rates may be different than what
we originally anticipated due to the overhaul, refurbishing, engineering, rewiring and purchasing new equipment(CapEx). If
that number of spoilage is lower that is good, if it is higher it is also good. While everyone would like a lower spoilage
factor, you may ask how if we find out it is a higher spoilage factor might be good?

It is good in that reporting the "real number" of spoilage helps us not only develop our standards, but goes into the factor
into future estimates when trying to secure orders, to make sure we are covering our cost and making a profit. We would
rather know that now, then to get down the road and discover it afier we have taken orders, produced and sold product that
our profitability. It may also alerts us to direct our attention to areas and process that we may need to improve on, whether

TRAE-PROD0000748
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 6of148 Pageid#: 449

that is machinery or labor.

Finally, again we have to start somewhere and our costing system won't be perfect, but we hope it will near as perfect as we
can get. Over time, volume of orders, productions and empirical data we retrieve from the metrics we will have to tweak it,
I think we're off to a great start getting the plant up and operation in a little over three months after the official purchase.

I've enjoyed my stay at ETS in Colorado and the people are super. Kevin, Michelle, Beth, Casey, Chris, Vince, Pat and their
entire staff's have taken good care of me while here. | couldn't ask for a greater group of people to work with, not only at

ETS, but with John and the entire team at Trac-Fuels in Bumpass.

Have a good weekend everyone!

Mike

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson@traefuels.com

Kevin C. Whyrick
Vice President - Finance
EnviroTech Services, Inc.

910 54th Avenue, Suite 230
Greeley, CO 80634
Office: (970) 346-3900

TRAE-PRODO000749
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 7 of 148

EXHIBIT 12

Pageid#: 450
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 8of148 Pageid#: 451

To: Michael Donaldson[mdonaidson@traefuels.com]
From: Michelle Mills
Sent: 2013-12-18117:29:08-05:00

Importance: Normal

Subject Re: Paycor Time Card Shifts
Received: 2013-12-181T17:29:08-05:00
Mike,

I have a call into Paycor for some clarification on this and have not heard anything back. You can go ahead and add tne
shift from the drop dewn. As of right now, I don't think there are any actual schedules attached to the different shifts.

Michelle Mills
Controller

EnviroTech Services, Inc.

Phone: 970-346-3900 ext 112

Fax: 970-346-3959

Email: mmills@envirotechservices.com
Positively Impacting People’s Lives

On Wed, Dec 18, 2013 at 12:48 PM, Michael Donaldson <mdonaldson@tracfuels.com> wrote:

Hi Michelle:
Lhope that you're having a great day.

L see that Shifts A-E are in Paycor. Can | go ahead and assign employees in the Paycor Time and Attendance System to
their particular shift via the drop down?
| believe everyone is currently listed under "default."

Thanks,

Mike

Michael A. Donaldson
Controller

Trae-Pucls

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (640) 205-2440 Fat# 102
Mobile: (540} 642-3858

Fax: (540) 205-2455

E-mail: mdonaidsonG@etraefuels.com

TRAE-PRODO002028
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 9of148 Pageid#: 452

EXHIBIT 13
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 100f148 Pageid#: 453

To: Michael Donaldson[mdonaidson@traefuels.com]

From: Michelle Mills

Sent: 2014-01-02T16:14:37-05:00

Importance: Normal

Subject: Re: January 2014 Supplier Invoice Entry (Period is closed)
Received: 2014-01-02T 16:14:37-05:00

image.png

image.png

Sorry about that it has changed with the upgrade. You will have to move the IL period status to Open and the RMB and
open the period.

T have opened it for you.

Michelle Mills
Controller

EnviroTech Services, Inc.

Phone: 970-346-3900 ext 112

Fax: 970-346-3959

Email: mmils@envirotechservices.carn
Positively impacting People's Lives

On Thu, Jan 2, 2014 at 1:07 PM, Michael Donaldson <mdonaldson@traefuels.com> wrote:
Michelle:
Thanks, I attempted to follow the procedure to open the month, but | was unsuccessful. When I ri ght clicked on January
2014 and chose Open GL Period it gave me the following error message:

"GL Period status shoud be closed before status of IL Period is in closed." I clicked ok, but I don’ think anything occurred.

Mike

On Thu, Jan 2, 204 at 2:41 PM, Michelle Mills <mmii]s@@envirotechservices.com> wrote:

Mike,

TRAE-PRODO0002444
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 110f148 Pageid#: 454

 

 

 

 

 

 

This is in the same place that you close the period. Here is a screen shot. Right mouse click on Jan 2014 and then choose
Open GL Period. Then choose the User Groups per period and move all those ta Qpen.

Let me know if this does not work.

Michelle Mills
Controller

EnviroTech Services, Inc.
Phone: 970-346-3900 ext 112
Fax: 970-346-3959

TRAE-PRODOQ002445
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 12o0f148 Pageid#: 455

Email: mmills@envirotechservices.com
Positively impacting People's Lives

On Thu, Jan 2, 2014 at 12:33 PM, Michael Donaldson <mdonaldson@itraefuels.com> wrote:

Michelle,
J touched base with Gohar about this, but she mentioned she was at home and to ask you. Could you open January
2014 (Periad 4) for A/P P.O. Voucher Entry?

Thanks,
Mike

waeannnne= Forwarded message ----------

From: Gohar Wise <ewise@envirotechservices.com>

Date: Thu, Jan 2, 2014 at 2:30 PM

Subject: Re: January 2014 Supplier Invoice Entry (Period is closed)
To: Michael Donaldson <mdonaldson¢étraefuels.com>

Hi Mike,
Happy New Year to you to. ] am at home working on my portfolio project for the class J. am taking. Please let Michelle
know and she will open the period for you.

thanks

On Thu, Jan 2, 2014 at 7:12 AM, Michael Donaldson <mdonaldson(@utraefuels.com> wrote:

Good Morning Gohar:
L hope that you and your family had a great New Year's Holiday.

I was attempting to create a P.O. Supplier Voucher, so that [can voucher the reciepts of inventory logs on 12/31/2013, so
that we can cui checks tomorrow. However, Period 4 (January 2014) is closed and it won't let me back-date the
voucher date to 12/31/2013.

Can you open the period for January 2014?
Thanks,
Mike

Michael A. Donaldson
Controller

Trac-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-385&

Fax: (540) 205-2455

E-mail: mdonaidson(@traefuels.com

TRAE-PRODO002446
Case 3:18-cv-00097-GEC Document 29-2

Gohar Wise

EnviraTech Services, Ine.

Assistant Controller

Tel. 970-346-3900 Ext. 114

Fax. 970-346-3959

Email: gwise@envirotechservices.com
www. envirotechservices.caimn

Michaei A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 2035-2455

E-math: mdonaldson(@traefuels.com

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaidson@traefuels.com

 

Filed 11/11/19 Page 13 of 148

Pageid#: 456

TRAE-PROD0002447
 

Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 140f148 Pageid#: 457

 

 

   
 

  
  

 
  

 

   

 
  

CNMRNE AES = YL BS ndenry

  

fyaeher ME RYY LRN Oadrary

Secenber SG
(oor Gena per Period.

Creabe Perils for User Garauptias
Yaldete Fegncacbairs in Pnpgress.
Clost GL Petind

Cipen GL Parked

 

 
 
 
 

 

REUGSE LUA Ondeery

 

 

& \ 8.

FERIA, SPH a, HEY. CHR EAE

Se

Sregh Raia

 

  
 
  

Close Gl Pesiod Fnally
bgp Co

teurhan Content...
fei

 

 

Pagpatties:

 

 

 

 

 

 

 

 

By
Ky
Ne
Fes
Kes
Res
iy
Ka
He
Kp
ty
Ka

TRAE-PROD0002448
 

Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page150f148 Pageid#: 458

       

Year: Period: Description: GL Status: IL Status

2013 4 January 2014 | Closed = Closed

      
   
   
 
  

  

fe OU | Closed Closed
aC | Closed ‘Closed

BerecHtT lose Closed

 

 

   

 

 

 

 

 

 

TRAE-PROD0002449
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 160f148 Pageid#: 459

EXHIBIT 14
Case 3:18-cv-00097-GEC Document 29-2

To: Michael Donaldson[mdcnaldson@traefuels.com|
From: Beth Aleman
Sent: 2014-01-09T17:49:57-05:00

Importance: Normal
Subject; Re: New Time Card for Jonathan Saturday
Received: 2014-01-09T 17:49;57-05:00

Filed 11/11/19 Page 17 o0f148 Pageid#: 460

good question! Let me verify it won't cause problems with payroll] and 1 will update you with the number.

Thanks Michael!

On Thu, Jan 9, 2014 at 2:48 PM, Michael Donaldson <mdonaldsonétraefuels.com> wrote:

Hi Beth,

Jonathan Saturday's time card is no longer performing adequately. What is the procedure for issuing him a new one? |
think that I sent you the next few numbers. Can you assign him one of those for a new card and what shall 1 do with the

old card that is no longer working?
Thanks,

Mike

Michacl A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Burpass, VA 23024

Office: (540) 205-2440 Exu# [02
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson(@traefuels.com

Beth Aleman pur

Human Resources Generalist
EnviroTech Services, Inc
9/0 54th Ave, Suite 230
Greeley, CO 80634
970-346-3904

Website: www.envirotechservices.com
Twitter:

@envirotechsves
Facebook:

envirotechservices

TRAE-PRODO002660

4
|
|
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 18o0f148 Pageid#: 461

EXHIBIT 15
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19

To: Michael Donaldson[mdonaidson@traefuels.cam]
From: Gohar Wise

Sent: 2014-01-15710:59:02-05:00

Importance: Normal

Subject! Fwd: 1099 instructions

Received: 2014-01-15T10:59:02-05:00

aren emeenn Forwarded message ----------

From: Sandra Monacelli <simgnacelli@envirotechservices.cont>
Date: Thu, Jan 9, 2014 at 8:08 AM

Subject: 1099 instructions

To: Gohar Wise <ewise@ienvirotechservices.com>

In IFS, type 1099 in the navigator fleld, click on report, select the date range, print.

Page 19 0f 148 Pageid#: 462

Once you have the report, | check each one to make sure all the information is there and correct. | verify the amount shawing on the report is
the same as what is in IFS, To do this, ! go to supplier check, enter the supplier number, enter >12/15/2012 to make sure | capture all

information, then verify the amounts.

Let me know if you need anything else.

Have an awesome day.

Sandra Monacelli
Accounting Tech I
Envirotech Services, Inc.
Tel. 970.346.3900 ext 115
Fax: 970.346.3959

"And so my fellow Americans, ask not what your country can do for you; ask what you can do for

your country"
-John Fitzgerald Kennedy (1961-1963)

Gohar Wise

EnviroTech Services, Ine.

Assistant Controfler

Tel. 970-346-3900 Ext. 114

Fax. 970-346-3959

Email: gwise@envirotechservices.coin
www. enyirotechservices.com

TRAE-PRODO002826
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 200f148 Pageid#: 463

EXHIBIT 16
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 210f148 Pageid#: 464

To: Michael Donaldson[mdonaldson@traefuels.com]; Gohar Wise[gwise@envirciechservices.com]

Cc: Vincent LaBarbera{viabarbera@envirotechservices.com]; Kevin Whyrick[kwhyrick@envirotechservices.com}
From: Michelle Mills

Sent: 2014-02-18118:57:38-05:00

Importance: Normat

Subject! Re: UMB intemational Wires
Received: 2014-02-18T18:57:38-05:00
Mike,

I think Gohar received the same type of error and we just called therm in since we don't do a whole Jot of international wires.
We do the ACH side online, but we call in the wires,

Thanks

Michelle Mills

Controller

EnviroTech Services, Inc.
Phone: 970-346-3900 ext 112
Fax: 970-346-3959

Email: mmilis@envirotechservices.com

Positively impacting People's Lives

On Tue, Feb 18, 2014 at 1:40 PM, Michael Donaldson <mdonaldson@itraefuels.com> wrote:

Hi Michelle:
Are you able to process international wires on the UMB site? J attempted on Friday (Friday, I had them verbally take
the wire info over the phone) and taday, but I'm unable to do sa. IJ get the following message:

This application only supporis the following browsers:
Internet Explorer 8.0.x and 9.0.x with minimum 128-bit encryption
Firefox tatest version with minimum 128-bil encryption

We have internet Explorer 11, which UMB says is incompatible (speaking with their help-desk technical support
department). We attempted a few options, but it did not work. I would guess that ES] has E11 also, but I'm wondering if
it is remote connection?

I guess J will have to call the wire in verbally tomorrow, as they do not take calls after 2:00 PM Central time, even for the
subsequent day.

Thanks,

Mike

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext! 102
Mobile: (540) 642-3858

TRAE-PRODO004613
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 22 0f 148 Pageid#: 465

Tax: (540) 205-2455

E-mail: mdonaldson@traefiuels.com

 

TRAE-PRODO004614
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 23 of 148

EXHIBIT 17

Pageid#: 466
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 240f148 Pageid#: 467

To: Beth Alemanfbaleman@envirotechservices.com]
From: Michael Donaldson

Sent 2014-03-18T 18:19:24-04:00

Importance: Normal

Subject Re: New Pay Rate Form's for Kevin Serum, Jerry Mills and Donald Anderson
Received: 2014-03-18718:19:24-04:0G

Kevin Serum - Pay Rate Form 03182014.pdf

Jerry Mills - Pay Rate Form 93182014. pdf

Donald Anderson - Pay Rate From 03182014. pdf

Beth,

Please find attached the supporting documentation for the pay rates of the new hires:

Kevin Serum
Jerry Mills
Donald Anderson

Although, you may already have the rates John had to sign the forms and John just returned them to me in the last 30

minutes today.
Thanks and have a wonderful day!

Mike

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (640) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson@traetuels.com

 

TRAE-PRODO005883
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 25 of 148

EXHIBIT 18

Pageid#: 468
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 26 of 148

To: Michael Donaldson[mdonaldson@traefuels.com]

From: Beth Aleman

Sent: 2014-03-20716:53:13-04:00

Importance: Normal

Subject: Re: Kevin Serum - Med, Dental, Vision Enrollment Forms
Received: 2014-03-20T 16:53:13-04:00

Good. thanks.

On Thu, Mar 20, 2014 at 1:51 PM, Michael Donaldson <mdonaldson@tracfucls.com> wrote:

Beth,
Here are the benefits forms for Kevin Serum. I had sent them to you on March 5, 2014

------—--- Forwarded message ----------

From: Michael Donaldson <mdonaldson@traefuets.com>

Date: Wed, Mar 5, 2014 at 7:41 AM

Subject: RE: Kevin Serum - Med, Dental, Vision Enrollment Forms
To: Beth Aleman <baleman@envirotechservices.com>

Beth,
Here are the benefit enrollment forms for Kevin Serum

Michael A. Donaldson
ControHer

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-ratl: mdonaldsoniatracfuels.com

 

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hail Road
Thumpass, VA 23024

Office: (640) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mat!l: mdonaldson(eptraefuels.com

Beth Aleman pur
Human Resources Generalist
Envirotech Services, ine

Pageid#: 469

TRAE-PRODO005958
Case 3:18-cv-00097-GEC

916 54th Ave, Suite 230
Greeley, CO 80634
970-346-3904

Website: www.envirotechservices.com
Twitter:

@envirotechsvcs

Facebook:

envirotechservices

Document 29-2 Filed 11/11/19 Page 27 of 148 Pageid#: 470

TRAE-PRODO005959

|
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 28 of 148

EXHIBIT 19

Pageid#: 471
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 29 of 148 Pageid#: 472

To: Michael Donaldson[mdonaldson@traefueis.com]
From: Kevin Whyrick

Sent: 2013-12-27T18:14:56-05:00
Importance: Normal

Subject; Re: Revised: October 2013 I/S and B/S for Trae-Fuels
Received: 2013-12-277T18:14:56-05:00

Sounds good. | have put a call into Dennis to make sure that the 50% bonus applies on improving used assets. | believe that
the assets from last year were considered mostly used assets, so the bonus did not apply. As you mentioned, we can do an
adjustinent later if needed.

After looking through this everything looks pretty good. We will need to reclassify the loss from Jast year to the member
capital accounts, but 1 will have to determine how to do this, as the 3450 account is a calculated account, so we cannot do a
JE to this account. I have not had to do this yet in IFS as ESi is a C-corp, so we will have to research this.

Thanks,

Kevin

On Fri, Dec 27, 2013 at 2:30 PM, Michael Donaldson <mdonaidson(@traefuels.com> wrote:

Kevin:
] have made the AJE for the October 2013 Depreciation to reflect exactly $3,693.10 as you mentioned. Please find
attached the reviscd October 2013 Financials.

Mike

Michael A. Donaldson
Controller

‘Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540} 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (5403.205-2455

E-mail mdonaldson@traetuels.com

Kevin C. Whyrick
Vice President - Finance
EnviroTech Services, Ine.

910 54th Avenue, Suite 230
Greeley, CO 80634
Office: (970) 346-3900

Confidentiality Notice:

The information contained in this electronic communication may be privileged work product, or otherwise confidential information. if
you have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or
copying of this communication is strictly prohibited. If you received this communication in error, please notify us immediately by e-
mail, attaching the original message, and delete the original message from your computer, and any network to which your computer
is connected.

TRAE-PROD0002330 :
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 300f148 Pageid#: 473

EXHIBIT 20
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 310f148 Pageid#: 474

To: Michael Donaldson{mdonaldson@traefuels.com]
From: Kevin Whyrick
Sent: 2014-01-07718:24:03-05:00

Importance: Normal
Subject! Re: Closing the November 2013 G/L Period
Received: 2014-01-07T18:24:03-05:00

Yes, I looked them over, and they iooked good to me.
Thanks,

Kevin

On Tue, Jan 7, 2014 at 2:05 PM, Michael Donaldson <mdonaldson@traefuels.com> wrote:

HI Kevin,
Please let me know after you've reviewed the financials and if everything is OK, then I will formally close the period.

Thanks,

Mike

Michacl A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaidson@traefuels.com

Kevin C, Whyrick
Vice President - Finance
EnviroTech Services, Inc.

910 54th Avenue, Suite 230
Greeley, CO 80634
Office: (970) 346-3900

Confidentiality Notice:

The information contained in this electronic communication may be privileged work product, or otherwise confidential information, If
you have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or
copying of this communication is strictly prohibited. If you received this communication in error, please notify us immediately by e-
mail, ataenng the original message, and delete the original message from your compuler, and any network to which your computer
is connected.

TRAE-PROD0002587
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 32 0f 148 Pageid#: 475

EXHIBIT 21
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 33 0f 148 Pageid#: 476

Ta: Michael Donaidson|mdonaldson @traefuels.com]

Ce: Michelle Mills[mmills@envirotechservices.com]; John Frink[jfrink@traefuels.com]; Chris
LaRocco|[clarocco@envirotechservices.com]

From: Kevin Whyrick

Sent 2014-02-18T11:47:37-05:00

Importance: Normal
Subject: Re: January 2014 ~ Reclassification of Labor and Electricity Cost
Received: 2014-02-18T1 1:47:37-05:00

This all sounds good to me. 1 agree that we will nced to create these new COGS accounts, and will likely need to add more
COGS accounts for various other items that are a part of production.

Anything you can do to more accurately track labor will surely heip in allowing us to determine whether we have correctly
costed our MFG process as we get going and into full production,

If you and Michelle could get together to add the correct accounts needed.
Thanks,

Kevin

On Tue, Feb 18, 2014 at 7:54 AM, Michael Donaldson <mdonaldson(@traefuels.com> wrote:

Good Morning,

I've estimated based on production logs that the pellet mill did not produce at all for 18 days of the 31 days in January
2013, The remaining 13 days, production was also spotty, in some cases starting up and shutting down due to
problems.So, if we allow for 1/2 days of production that will leave us with | week of full-production,

I think perhaps a safe estimate might be to back out 75% (3 weeks of payroll) direct labor (49,859.27) and indirect labor
($10,374.54) out of COGS to below the line (which we'll need new accounts for as Kevin mentioned to be able to close
January 2013). This reclassification will give us change COGS from 3171,097.53 to $110,863.72 ($171,097.53-
$49,859.27 -$10,374,54), thus making Gross Margin on Sales (Actual) at 11.29%,

We had a lot of overtime in weeks, that production ramped up after being down to fulfill orders (In Dec 2013 Gross Labor
total - Production, SGA - was 75K vs 119K in January 2014).

We also need to reclass a portion of electricity from below COGS line, to above COGS to capture actual electricity used in
production. We have the meters broken out via Pellet Mill, Chip Milll, Scale House, Maintenance bld g and water shed.

For January 2014, we booked $85,142.03 in electricity ($57,164.93 - January 2014 and $27,801.47 -December 2013). We
did not accrue the 27K in December, as we did not bave the bill, production was almost non-existent and had no way to
realistically estimate it,

So, this is what we need to reclass for Electricity in January (need new accounts in 5000 series in COGS),

December 2013 - Pellet Mill Meter - $19,291.13
January 2014 ~ Pellet Mill Meter - $46,023.47

Total Pellet Mill $65,314.60
December 2013 - Chip Mill $6,644.77
January 2014 - Chip Mill $8,920.34
Total Chip Mill $15,565.11

This takes COGS from $171,097.53 currenily to $191,743.43 ($171 ,097.53-$49,859,27-$10,374.54-direct & ind labor +
$65,314.60+$15565.11- pellet mill and chip mill electricity).

TRAE-PROD0004509
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 340f148 Pageid#: 477

Due to the fact that overtime pay was being used for production of product is one of the factors that most likely impaired
the Gross Margin. Then having Dec 2013 electricity in January also have a minor role, with the addition of low
production to cover fixed costs, ete.

In short, we will need the GL Account creation of elcctricity in the 5000 serics and then another direct & indirect labor
account below the line in 6000, for non-production labor & indirect labor.

Kevin/Michelle, I'm not sure what you want to do about the fringe benefits items in 6000 series. In most Cost Accounting
scenarios I believe, fringe benefits for production workers are included in COGS as actual. In my labor calculation that
came up to $7.99 per ton, included 35% of wages for fringe bencfits, but we used Chris LaRocco's $8.26 for direct labor
to have a cushion for new hires, etc.

| think that just like with the plant this will be a “tweaking process" or WIP, However, I'm glad that we are takin g the time
in the very first month of real production to ask these questions and analyze and make appropriate adjustments.

I think we should think about how to improve on caleuating actual labor on the jobs in the production floor. There are
some systems that can be utilized to capture this data, Again, this is a WIP item. When we can capture actual time on
the job, we can then caluculate labor efficiency variances, as well as more true GM's.

If you like to have a conversation before Michelle creates accounts and reclasses are done, I'm open today. | would like to
officially close out January 2014 today, if possible. We are not booking and more A/P to January, so it's just a matter of
making these few JE's.

Thanks,

Mike

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldsongétractuels.com

 

Kevin C. Whyrick
Vice President - Finance
EnviroTech Services, Inc.

910 54th Avenuc, Suite 230

Greeley, CO &0634
Office: (970) 346-3900

TRAE-PRODO004510 |
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 350f148 Pageid#: 478

Confidentiality Notice:

The information contained in this electronic communication may be privileged work product, or otherwise confidential information. If
you have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or
copying of this communication is strictly prohibited. If you received this communication in error, please notify us immediately by e-

mail, attaching the original message, and delete the original message from your computer, and any network to which your computer
is connected.

TRAE-PRODO0004511
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 36 0f 148 Pageid#: 479

EXHIBIT 22
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 37 of 148 Pageid#: 480

To: Roger Knophirknoph@envirotechservices,com]
From: Kevin Whyrick
Sent: 2014-04-077 16:22: 15-04:00

Importance: Normal
Subject: Fwd: April 2014 Cash Flow Projections
Received: 2014-04-017 16:22: 15-04:00

Cash Flow Projection - April 2044 xlsx

FY I, here is the cash projections for April. This is conservative, and does not include any additional revenues above what
were done in March. This also does not include the second equipment loan that I asked you to sign.
Thanks,

Kevin

nono ne anne Forwarded message ----------

From: Michael Donaldson <mdonaldson@tracfuels.com>
Date: Tue, Apr 1, 2014 at 1:12 PM

Subject: Re: April 2014 Cash Flow Projections

To: Kevin Whyrick <kwhyrick@envirotechservices.com>

Kevin,
Please find attached my Cash Flow Projection for April 2013.

Basically, my position is more conservative with Cash inflows and more liberal with Cash Outflows.

Cash Inflows only include March sales due to paid in April and only the P.O,'s we have right now that has been released by
International Forest Products based on what Fran has told me (44 trucks @3410.00 per truck). Now of course there may be
more orders for IFP in April to take all of the production, but YOU NEVER CAN COUNT ON MAYBE’S (smile).

Cash Outflows are based on March 2014 and I've adjusted down for one-time expenditures where we are not going to pay
(e.g. Loweli IDPC was $230K in March and other vendors). Payroll outflows are based on March 2014 actuals, but there
was some significant overtime that John is attempting lo scale back, so we might have a pick up there, but YOU CAN
NEVER COUNT ON MAYBE's (smile).

In conversations with John, there are no capital expenditures planned in April.

Hope this helps and if you have any questions feel free to e-mail or call,

Mike

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

OMfice: (540) 205-2440 Ext# £02
Mobile: (540) 642-3858

Fax: (540) 205-2455

F-matl: mdonaldson@itraefucis.com

Kevin C. Whyrick
Vice President - Finance
EnviroTech Services, Inc.

TRAE-PROD0006297
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 38 0f 148 Pageid#: 481

910 54th Avenue, Suite 230
Greeley, CO 80634
Office: (970) 346-3900

Confidentiality Notice:

The information contained in this electronic communication may be privileged work product, or otherwise confidential information. if you
have accidentally received this communication, you are hereby notitied that any disclosure, dissemination, distribution, or copying of
this communication is strictly prohibited. Hf you received this communication in error, please notify us immediately by e-mail, attaching
the original message, and delete the original message from your computer, and any network to which your computer is connected,

TRAE-PRODO006298 |
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 39 0f 148 Pageid#: 482

EXHIBIT 23
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 40 0f 148 Pageid#: 483

JHH Kimmel Cancer Center Viragh
201 N Broadway

Viragh Bldg Sth FI

Baltimore MD 21287-0031
410-955-8964

2 JOHNS HOPKINS

MEODFCINE

   

February 13, 2019
To Whom It May Concern:

My patient Michael Donaldson DOB 09/24/1958 was diagnosed with pancreatic
cancer, He starled GTX-C chemotherapy on 7/3/2014 and responded remarkably well.
He continued to work until his termination 8/20/2014. On 1/5/15, he went to resection
with distal resection with spleenectomy and left adrenalectomy. The patient then had a
port placed 2/20/2015 and restarted GTX-C chemotherapy that continued
ftom2/27/2015 - 06/23/2015. Below is an outline of the patients diagnosis, treatment,
and current status.

Pathology indicated

2.5 cm moderately differentiated adenocarcinoma tail of pancreas, with 6 of 8 lymph
nodes positive for metastatic carcinoma. Margins negative. Venous/lymphatic Invasion
indeterminate. Perineural invasion negative.

YpT2; ypN1, Stage 2 b

Additional pathology findings:

Chronic pancreatitis

Amyloid deposits in islets, focal (Congo red)

Calcifications

Left adrenal and spleen: Negative for tumor.

Response to neoadjuvant therapy:
Grade 2 (moderate response/residua! cancer outgrown by fibrosis}

2/20/15 port placed for chemotherapy administration,

Mr. Donaldson to receive same chemotherapy as adjuvant therapy as he received
before surgery.

Mr. Donaldson received six cycles prior to surgery, and will begin the first of six cycles
of adjuvant therapy starting with cycle #7 day 4 on on 2/24/15.

Gemcitabine 500 mg/m2 !V over 50 minutes on Days 4 and 11
Taxotere 20 mg/m2 IV on Days 4 and 11

Cisplatin 20 mg/m2 IV on Days 4 and 11

Xeloda 500 mg BID orally Days 1-14.

Each cycle is 21 days.

On 4/27/15, CT scan of the abdomen, chest, and pelvis impression:

Chest:

1, No suspicious pulmonary nodule or thoracic lymphadenopathy.

2. Small soft tissue nodule right inferior anterior chest wall, increased in size since the
prior study. This is of uncertain etiology and

RE: Donaldson, Michael (JH75680826) Page 1 of 2

DONALDSON 00161
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 41 0f148 Pageid#: 484

significance. Attention on followup is recommended.

Abdomen and pelvis:

1. Postsurgical changes from prior distal pancreatectomy, splenectomy, and left
adrenalectomy. Interval development of a 5.2 x 5.9 cm well-defined fluid attenuation
lesion adjacent to the head/neck of the pancreas most likely representing a pseudocyst
or postoperative fiuid collection, ,

2, Unchanged small nonocclusive thrombus of the proximal extrahepatic main portal
vein.

3. Tiny ventral wail fluid collection, likely postoperative and too small for drainage,

Restarted GTX 2/24/15 and ended 6/23/15.

6/2015 CT stable, 1/4/16 CT stable, 8/2016 CT stable. Varices mentioned, 8/29/16
EGD no varices, 11/7/16 CT stable, 2/6/17 CT stable, 8/7/17 CT stable, 2/5/18 CT
stable, 8/6/18 CT stable.

| plan to see my patient on 5/6/2019 with repeat imaging. He continues to do
very well and is approaching 5 years as pancreatic cancer survivor. If you need any
other information please contact my medical office coordinator Christopher Stauffer at
410-502-3906.

Sincerely,
{?

Dung Le, M.D.

    
 
  

RE: Donaldson, Michael (JH75680826) Page 2 of 2

DONALDSON 00162
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 42 of 148

EXHIBIT 24

Pageid#: 485
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 43 0f 148 Pageid#: 486

>

“

From: Wadical Records Page: 2/4 Date: 5/21/2014 3:32-d4 AM
O

& Mary Washington Healthcare

 

NAME: | Donaldson , Mishael A MRN: 22-27-75-44.
CONSULTATION DATE: ACCOUNT#: 006221697320
ADMIT DATE: 05/19/2014 LOCATION:  4NOR4027-N
CONSULTING: ° Anh Pham, PA. FACILITY: Mary Washington

PRIMARY GASTROEXNTEROLOGIST: John Carl Spivey, MD
CONSULTING GASTROENTEROLOGIST; John Carl Spivey, MD.
REASON FOR CONSULT: Pancreatitis,

HISTORY OF PRESENT ILLNESS: This is aS 5-year-ald male who recently way diagmosed with pancreatic focal
invasive adenocarcinoma. He was seen is Dy, Easig's office yesterday to establish plan of ircatment and was noted to be
febrile, He waa dent directly to the ER for svafuation of possible Lnderlylng infection. Ln the uring, his lipase was greater
than 10,000. He denies GL symptoms including abdominal pain, used, vomuiting, diarrhea, or bloody or black atoal. He
also bad a history of GT bleeding secondary to esophageal ulceration requiring multiple units of packed red blood cells.
Elis temperature was 100 on Advil, and this morning, it was 98.4 pt 6:36 a.m, His WHC wag 7,13. His homoglobin and
hematocrit were 8.6 and 27, which are slightly lower, but no significant active GT bleeding, He had a CT with stable
pancreatic mass with mots.

 

REVIEW OF SYSTEMS: All systems reviewed with pettinent positive and negative as stated in the HPL
PAST MEDICAL HISTORY: Hyperlipidemia, GERD, diabetes, and pancreatic local invasive adenocarcinama,
PAST SURGICAL HISTORY: Dental SHrgory, eye surgery,
ALLERGIES; No known drug allergies,

SOCIAL HISTORY: Denies aloohol or illicit drugs. No cigarettés..
_ HOME MEDICATIONS: Vitamin 13, vitamin BE, fish oil, lisinopril, 5 mg half tablet p.o, daily, metformin 500 mg 1
fab po. bid. Centrum Sliver, pantoprazole 40 mg, 2 tabs p.0. daily before breakfast, and simvastatia 40 mg 1 tab p.o.

daily,

FAMILY HISTORY; Unremarkable for amy GI diseases,
PHYSICAL EXAMINATION: VITAL SIGNS: ‘f emperatire 9416, blood preasuce 1239/6 #, polos 94, respiration 14,
oxygen saturation. 95% on room air, GENEILAL: Alert and orlerted x3, NO deute distreys, FEENT: Head ia
rormoccphalic, alraumatic, Scterae anicteric, NECK: Supple, No lymphadenopathy, CHEST: Clear to muscultadion.

bilaterally, CVS: G1, 82 present. Regular rate and rhythm. ABDOMEN; Positive bowel saunds, Soft, hontender, and
nondistended, EXTREMITIES: No edema, PSYCHIATRIC: Nb obvious moad disturbances noted,

CONSULTATION
Page 1 of 2
PHYSICIAN COPY FORAToha Spivey, MD

This fax was received by GFI FaxMaker fax server, Fot more infocmation, visit. AitpuAMwww.gficom

DONALDSON 00180

 

 
From: Madical Recards Page: a4

Name: Donaidson, Michael A
MRN: BA-2T-T 5d

LABORATORY AND DIAGNOSTIC EVALUATION; BUN 7,|c
than 10,000. LFTs nermal, WBC wag 11.93, now wt 7.23, Hem

Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 44 0f 148 Pageid#: 487

Date; 5/21/2014 3:32:44 AM

realinine 0.7, GFR is groater than 60, Lipase greater
Jobin and hematocrit $.6 and 27. They were 10 and 32

yesterday, INR 1.1. CT of abdomen and pelvis with stable-appeating pancreatic masa, presumably carcinoma with

motastazia in region of lymph nodes in the peritoneal wall,

|__.. Yein thrombosis.

ASSESSMENT AND PLAN: This is a 55-year-old male with his focy of pancreuti¢ cancer and GI bleeding secondary to

esophageal ulcers, presents with fever, He has no symptoms at thas
low-grade fever with no significant lz ukoeytosis. Etiology questi
We aluo need ta rule out early abscess, We suggest continuing ar
This case has been discussed with and the patient seen by Dr. Johy
involvement in the care of this patient,

time. Hie lipase is greater than 10,000, but he has

nably secondary to infections process versug tumor.
ibioties, clear liquid diet, and waiting culture to return,

Spivey. We appreciate your request for our

Dy 05/20/2014 05:12 P BY 021122 / T: 05/20/2014 Dé:n2 P i 05/20/2034.08:23 B

J: G11627928/ 8: 1833620 SPH-E: 611627928
wh/12288376

*Unreviowed-Electronic Signature.
Docement on-linc
Abh Pham, PA John Spivey, MD

ce: Tokzhan Kairatovna Clay, MD
Anh Pham, PA
Jolut Spivey, MD

CONSULTATION .

Page 20f 2

PHYSICIAN COPY FOR; John Spivey, MD

This fax was received by GFI FaxMaker fax server. For Mere information, visit: http Anww.gfi.com

DONALDSON 00181

 

 
Case 3:18-cv-00097-GEC Document 29-2

Pathology
MICHAEL A, DONALDSON

Final, Reviewed

Diagnosis:

Ordered by CHETAN PAI, D.0, on 5/2/2014 (Routine)
Collected on 5/2/2014 1:41 PM

Reported orf 5/6/2014 9:51 AM (LAB}

Reviewed by CHETAN PAI, 0.0, on 5/6/2014 12:32 Pm

Filed 11/11/19 Page 45 0f 148 Pageid#: 488

Lab Order

 

Test Name Result
CPRet see Note
Note:

Specimen #FNAL4-465

Patient Name: DONALDSON, MICHAEL A
MRE: 22277544

DOB: 9/24/1958

Date of Service: 5/2/2014

Date Received: 5/2/2014

Date Reported as Final: 5/6/2014
Physician: PAI,CHETAN B

Source: FNA of Pancreas

CLINICAL DIAGNOSIS
Pancreatic mass

FINAL PATHOLOGIC DIAGNOSIS

Pancreas, mass, fine needle aspiration,

Units Normal Range

Status
Final, Reviewed

eykology}

Positive for malignant cells charactaristiclof well

differentiated adenocarcinoma,

***Electronically Signed Gut By Dudley A. DuPuy,

Date Reported: 5/6/2014

MACROSCOPIC DESCRIPTION

Jr., M.D. ***

Received are several drops of bloody Fluid from twelve passes of an

endoscapie ultrasound guided
masa performed by Dr, Pai,

Twelve air-dried smears,

If applicable, 411 available ¢linical lab resultg

fi.a. hematology, :
correlation with cytologic findings,

INTRAGPERATIVE CONSULTATION
Immediate Interpretatian:

MICROSCOPIC DESCRIPTION

ten aleghol fixed smeared
Hank's solution processed inta a cell block,

fine needle aspiration of a& pancreatic

and needle rinses in

for this material

chemistry and micxobiclogy) ard reviewed for

The apecimen appears to be nondiagnostic
based on an immediate review of the air-dried smears only,

(spw)

The fine needla aspiration Shows tumor cellularity and consists of

numerous groups with nuclear
yatios. he overall cytology

adenocarcinoma,

further avaluate this process,

11/15/2018 08:00 am

overlap and slightly

is relatively bland, however, cells with
enhanced atypia and increased NiC ratios are preg

shows numerous cell ‘groups showlng findings chara

Allscripts Professional EHR 17.1.2

increased N:c

 

ni. The cell block
teristic of an

Limited immunochistochemtaal Stalhns were performed to
The tumor cells are positive for
Cvtokeratin 7, necative for Cytokeratin 20 and ne

ative for TPR-1,

Page 1/2
S Allscripts:

DONALDSON 00182

 
48
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 46 of 1

Lab Order

Pageid#: 489

 

 

Chromegranin is negative while
blush Staining in the tumor cel
neuroendocrine differentiation,

agree with this interpretation,

The immunohistochemical testis}
Department of Pathology may or
U.S. Food and Drug Administrati

clearance or approval is not hecessary,

clinical Purposes,
for research,

Synaptophysin shd
ls. The findings de not suggest

may not be cléare
on. The FDA has Hetermined that such
This test is used For

It should not be Fegarded as investigational or
This laboratory is Certified undef the Clinical
Laboratory Improvement Amendments of 1983 (CLIA) las qualified ta

WS Nonspecific focal

The findings are most in keeping with
a well differentiated adenocarcinoma Consistent With a pancreatic

primary. Drs, Workman and Geyer have both reviewed this case and

{iEND oF REFORM } }

performed at Mary Washington Hospital,

for a

Parform high conplexity clinical laboratory testing, All

immunohistochemical/cytochemical Stains (THC) ard performed on

Pproved by the

Separate slides per different antibody unless otherwise specified in

the documentation that a cocktail {multiple stain)

Performing Lab see note

Note:

MWH ~
Mary Washington Hospital, 1001
741—

1130, Fax: 540-741-4000

Sam Perry Blvd, Fredericksburg,

Was performed,

Final, Reviewed

VA, 22401, Phone: 540~

 

 

 

 

 

 

 

 

 

 

11/15/2018 08:00 am

 

Allscripts Professional Et
iy Aliscripts-

HR 17.1.2

 

 

Page 2/2

DONALDSON 00183
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 47 o0f148 Pageid#: 490

EXHIBIT 25
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 48 0f 148 Pageid#: 491

To: Michael Donaltdson{mdonaldson@traefuels.com]

From: Kevin Whyrick

Sent: 2014-05-20T 1 1:40:14-04:00

Importance: Normal

Subject! Re; Executive Team Joint Management meeting Wed May 28th - prepared to set company Wigs and leading indicators!
Received: 2014-05-20T 11:40:14-04:00

Do they think it is pancreatitus?

Also, just so you know, we are working on getting you some help from Account Temps in Richmond. We talked to them
this morning, and are looking to get a hands on controller with some MFG experience, that could come in part time to help
you while you are going through this. We could have them come in a few days a week all day to help. We are going to talk
to them again tomorrow and they are supposed to have some candidates for us to review. Please think about the areas that
you could use help with. This person should be qualified enough that they could help with both day to day and financial
stuff. Maybe payroll, projects, journal entries, etc,

Let me know what you think. We could probably have someone in there early next week, but we would need you there to:
get them up to speed.

Thanks,

Kevin

On Tue, May 20, 2014 at 8:29 AM, Michael Donaldson <mdonaldson@itracfuels.com> wrote:

Kevin,

Thank you. I'm not certain right at the moment when I'l] be back in the office. I feel good, but awaiting doctors
instruction. | promise as soon as | know, | will communicate this to you. We talked about production and was between
the thought of 75,000- 95,000 tons account g for seasonal fluctuations and of course the weather. Sales again awaiting
Christian who has Been In The Office. The estimations should be based on realistic sales and not hope. While we say we
are sold out, unless we have inked contracts I'm a little hesitant to overestimate the sales. Supposedky, we have more
sales opportunities than we can meet.producrion wise, However, | think we should meet in the middle somewhere
based.on realistic production goals. For instance weve.never.made.5,000, but this month ahoild.be our best.month. |
believe both production and sales will be incremental Maybee 2500 or 3000 this month (1 haven't xhexked. production
the last.few.days), then maybee.3500-4000, then 4500-5000 and then 6000 and above. In winter months it will be less.
The production capacity ultimately.drives the sales volume. Again, as soon as | hear from The doctor ill.let you know

On May 20, 2014 9:44 AM, "Kevin Whyrick" <kwhyrick@envirotechservices.com> wrote:

| think it makes most sense for the four of you (fohn, Clayton, Christian and You) to sit down and put this together, as
that represents most areas within Trae. If Christian is not around, then at a minimum I would think that you, John and
Clayton could put this together. I am requesting a preliminary projection and I would request that you do this as soon as
possible, since I will need this to complete the view of the entire company for next weeks mectings. I know that
everyone is busy trying to get production up, but these kinds of things are what a management team should also be
working on. ff everyone is busy working down in the engine room, then there will be no one steering the ship:)

As for the hability of the numbers, these should be numbers that the team thinks that Trae can hit, and it should be the
responsibility of the Trae management leam to ensure that they are achieved.

1 know that you have been out with your health issues. When do you think you will be back in the office to get the team
together to work on this?

Thanks,

Kevin

TRAE-PRODO007921
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 49 of 148 Pageid#: 492

On Tue, May 20, 2014 at 7:17 AM, Michael Donaldson <indonaldson@traefuels.com> wrote:

Hi Kevin,

Ive had some initial conversations with John, Christian and Clayton. With any budget you start with sales. I been asked
Christian to provide an excel workshect with sales by month for ovir two weeks which [ haven't got yet. He seems not
to like or follow through with requests for documentation including set up of customers ete for any of us, but he's a
good sales person. John and I were going to sit down also but never was able to do so. In short, I do not have the
numbers available which | apologize for. On side note my approach will be conservative in revenues and production
given the over estimations and more liberal in expenses. The question that while I think we will reach a consensus on
the numbers IJ ultimately have to convey the wishes of management. Will | personally be liable for reaching the
estimations reported?

On May 16, 2014 4:59 PM, "Kevin Whytick" <kwhyrick@envirotechservices.com> wrote:

Folks,

I wanted to follow up on my last email from Friday the 9th to remind everyone that we need to have the preliminary
numbers for the regions and SBU's contribution toward the WIG of $100 million in revenue and 7.5% profit after tax
by Tuesday of next week, This will give me a few days to put together these numbers as a whole to see if they will get
us to this goal. This needs to include all three regions, Pines and Trae-Fuels numbers.

Again, please let me know if you have any questions regarding this. We will be having this discussion at this months Joint
mecting.

Thanks,

Kevin

On Fri, May 9, 2014 at 2:02 PM, Kevin Whyrick <kwhyriek(@envirotechservices. com> wrote:

Folks,

As Roger mentions we need to understand what each region and business unit will need to accomplish in order to
meet the $100 million and 7.5% Profit After Tax WIG. This will require each region and business unit to understand
what this means in revenue growth, gross profit margins, expense to sales, etc. I sent an email a couple of weeks ago
asking that everyone start putting these projections together for 2015. The last 2015 projections that I have were from
2 1/2 years ago, and does not accurately reflect the regions and business units that are in our company today. We will
need to have this preliminary information available, at the latest, by the week of May 19th, so that J can put this
together and see how the combined numbers look in comparison to the WIG,

If | can get this info from you by the 19th or 20th, then T can come to the Joint meeting with recommendations as to
whether the combined numbers meet or exceed the goal. This would allow everyone to go back and determine where
we need to focus and tweak if needed.

| know that we are just starting the budget season for 2015, so this will require some estimating to determine what these
numbers will look like, but we should be far enough in the year to know what those will need to be in each region
and SBU.

Please let me know if you have any questions, or need my help to determine where your regions or SBU stands through
Mar-14.

A few things to keep in mind. We have agrecd that we want to keep the expense growth to 4% or less next year overall as a
combined company. Also, please remember to account for divisions that are within a region (i.e, ES] Commercial &
Tire Ballast).

TRAE-PROD0007922
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 50o0f148 Pageid#: 493

We will need to come in with overall margins that exceed 33.5% and expense to sales at 16% or lower in order to
accomplish the bottom line goal. My recommendation is that we work to exceed these gross profit and expense goals,
as there are always obstacles in any given year to over come. This year was a good example in that we had more
freight costs than normal to meet the winter demand.

One last thought, please keep in mind the abnormal revenue from this last winter when projecting. This will need to be
normalized, as there are definitely parts of the country that probably will not get as strong a winter as we seen last
year.

Thanks,

Kevin

On Mon, May 5, 2014 at 2:48 PM, Roger Knoph <rknoph@envirotechservices.com> wrote:

I thought that it would be good to send out an email ahead of time to make sure we are all on the same page in
preparing for setting the companics WIG's and Leading indicators on May 28th with the help of Jeffery Downs,
Currently there is still some evaluation going on to make sure that in setting our WIGS that they are a stretch yet
attainable. From what has been discussed at this stage is our two WIG's will be:

1) Surpassing the $100 million dollar milestone as a company before the end of next year!

2) Doing 10% of our revenue ($10 Million) in new products that are less then 5 years old before the end of next year!

These WIG's are still being researched that they are reachable yet a stretch for us to accomplish. It's important that in
preparing for us to finalize this and to create what our Leading Indicators will be that we all come prepared for the
meeting on May 28th. That each Region / Business Unit will know clearly what it is they must accomplish in their
area to insure that as a company we will surpass our goal overall. It is also important that each Region / Business
Unit to have thought out and tested what the leading indicators are to achieve and how we will measure them to
insure we will hit our goals and that this is graph-able on a weekly basis to keep the momentum going to insure we
stay focused in hitting our goals!

These will be major milestones for us to hit as a company and worth celebrating when we do, lets do a great job in getting
prepared by understanding what we must accomplish by when to insure we surpass our biggest milestones ever! It's
important that us as the leaders of the company do a great job in preparing for this journey by helping our people
understand what we need to accomplish on a daily basis to insure we surpass our wildest dreams!

Thank you,

Roger Knopht

EnviroTech Services Inc.

910 34th Avenue, Suite 230

Greeley, CO 80634

Office Phone 970-346-3900

CellPhone 970-396-0168

PEOPLE HELPING PEOPLE IMPROVE THEIR ENVIRONMENT

Kevin C, Whyrick
Vice President - Finance
FnviroTech Services, Inc,

TRAE-PRODOQ007923
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 510f148 Pageid#: 494

910 54th Avenue, Suite 230
Greeley. CO 80634
Office: (970) 346-3900

Confidentiality Notice:

The information contained in this electronic communication may be privileged work product, or otherwise confidential information, If
you have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or
copying of this communication is strictly prohibited. If you received this comrmurication in error, please notify us immediately by
e-mail, attaching the original message, and delete the original message from your computer, and any network to which your
computer is connected.

Kevin C. Whyrick
Vice President - Finance
EnviroTech Services, Inc.

910 44th Avenue, Suite 230
Grecley, CO 80634

Office: (970) 346-3900
Confidentiality Notice:

The information contained in this electronic communication may be privileged work product, or otherwise confidential information. If
you have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distibution, or

copying of this communication is strictly prohibited. If you received this communication in error, please notify us immediatety by e-

maif, attaching the original message, and delete the original message from your computer, and any network to which your
computer is connected,

Kevin C. Whyrick
Vice President - Finance
EnviteTech Services, Inc.

910 34th Avenue, Suite 230
Greeley, CO 80634
Office: (970) 346-3900

Confidentiality Notice:

The information contained in this electronic communication may be privileged work product, or otherwise confidential information. If
you have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or
copying of this communication ts strictly prohibited. If you received this communication in error, please notify us immediately by e-
mail, attaching the original message, and delete the original message from your computer, and any network to which your
computer is connected,

Kevin C, Whyrick
Vice President - Finance
EnviroTech Services, Inc.

910 54th Avenue, Suite 230
Greeley, CO 80634
Office: (970) 346-3900

TRAE-PRODO0007924
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 52o0f148 Pageid#: 495

Confidentiality Notice:

The information contained in this electronic communication may be privileged work product, or otherwise confidential information. if
you have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or
copying of this communication is strictly prohibited. If you received this communication in error, please notify us immediately by e-

mail, attaching the original message, and delete the original message from your computer, and any network to which your computer
is connected.

TRAE-PROD0007925 |
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 53 0f148 Pageid#: 496

EXHIBIT 26
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 540f148 Pageid#: 497

To: Kevin Whyrick[kwhyrick@envirotechservices.com]

From: Michael Donaldson

Sent: 2014-05-20T12:46:19-04:00

Importance: Normal

Subject: Re: Executive Team Joint Management meeting Wed May 28th - prepared to set company Wigs and Jeading indicators!
Received: 2014-05-20T 1 2:46:19-04:00

Hi Kevin,

Yes, the cat scan shows its pancreatitus. Great fully I've never becn in pain or nor am I now, They think the fever was cause
by this and giving me antibiotics.

Yes, J talked to John on yesterday and | believe that is a good move to get someone to help out from Robert Half. I'm more
than willing to train so there will be continuity for Trae-fuels regardless of the ultimate outcome. The doctor came in and
she said I'll be here for at least one more day. I feel fine though

On May 20, 2014 10:40 AM, "Kevin Whyrick" <kwhyrick@envirotechseryices.com> wrote:

Do they think it is pancreatitus?

Also, jusi so you know, we are working on getting you some help from Account Temps in Richmond. We talked to them
this morning, and are looking to get a hands on controller with some MFG experience, that could come in part time to
help you while you are going through this. We could have thein come in a few days a weck alt day to help. We are going
to talk to them again tomorrow and they are supposed to have some candidates for us to review. Please think about the
areas that you could use help with. This person should be qualified enough that they could help with both day to day and
financial stuff. Maybe payroll, projects, journal entries, etc.

Let me know what you think, We could probably have someone in there early next weck, but we would need you there to
get them up to speed.

Thanks,

Kevin
On Tue, May 20, 2014 at 8:29 AM, Michac] Donaldson <mdonaldson@tracfuels.com> wrote:

Kevin,

Thank you. I'm not certain right at the moment when I'll be back in the office. I feel good, but awaiting doctors
instruction. ] promise as soon as I know, [ will communicate this to you. We talked about production and was between
the thought of 75,000- 95,000 tons account g for seasonal fluctuations and of course the weather. Sales again awaiting
Christian who has Been In The Office. The estimations should be based on realistic sales and not hope. While we say
we are sold out, unless we have inked contracts I'm a little hesitant to overestimate the sales. Supposedky, we have
more sales opportunities than we can meet.producrion wise. However, I think we should meet in the middle somewhere
based.on realistic production goals, For instance weve.never.made,5,000, but this month ahoild.be our best.month. 1
believe both production and sales will be incremental Maybee 2500 or 3000 this month ( [ haven't xhexked.production
the last.few.days), then maybec.3500-4000, then 4500-5000 and then 6000 and above. In winter months it wifl be less.
The production capacity ultimatcly.drives the sales volume. Again, as soon as I hear from The doctor ill.let you know

On May 20, 2014 9:44 AM, "Kevin Whyrick" <kwhyrick@envirotechservices,com> wrote:

T think it makes most sense for the four of you (John, Clayton, Christian and You) to sit down and put this together, as
that represents most areas within Trae. If Christian is not around, then at a minimum J would think that you, John and
Clayton could put this together. I am requesting a preliminary projection and | would request that you do this as soon
as possible, since I will need this to complete the view of the entire company for next weeks meetings. [ know that
everyone is busy trying to get production up, but these kinds of things are what a management team should also be
working on, If everyone is busy working down in the engine room, then there will be no one steering the ship:)

TRAE-PROD0007927
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 55o0f148 Pageid#: 498

As for the liability of the numbers, these should be numbers that the team thinks that Trae can hit, and it should be the
responsibility of the Trae management team to ensure that they are achieved.

I know that you have been out with your health tssues. When do you think you will be back in the office to get the team
together to work on this?

Thanks,

Kevin

Idson(atracfucls.com> wrote:

 

On Tne, May 20, 2014 at 7:17 AM, Michael Donaldson <mdona

Hi Kevin,

Ive had some initial conversations with John, Christian and Clayton. With any budget you start with sales. | been
asked Christian to provide an excel worksheet with sales by month for ovrr two weeks which | haven't got yet. He
seems not to like or follow through with requests for documentation including set up of customers ete for any of us,
but he's a good sales person. John and I were going to sit down also but never was able to do so. In short, I do not
have the numbers available which I apologize for. On side note my approach will be conservative in revenucs and
production given the over estimations and more liberal in expenses. The question that while I think we will reach a
consensus on the numbers [ ultimately have to convey the wishes of management. Will T personally be liable for
reaching the estimations reported?

On May [6, 2014 4:59 PM, "Kevin Whyrick" <kwhyrick@envirotechservices.com> wrote:

Folks,

1 wanted to follow up on my last cmail from Friday the 9th to remind everyone that we need to have the preliminary
numbers for the regions and SBU's contribution toward the WIG of $100 million in revenue and 7.5% profit after tax
by Tuesday of next week. This will give me a few days to put together these numbers as a whole to sce if they will
get us to this goal. This needs to include ali three regions, Pines and Trae-Fuels numbers.

Again, please let me know tf you have any questions regarding this. We will be having this discussion at this months joint
meeting.

Thanks,

Kevin

On Fri, May 9, 2014 at 2:02 PM, Kevin Whyrick <kwhvrick@envirotechservices.com> wrote:

Folks,

As Roger mentions we need to understand what each region and business unit will need to accomplish in order to
meet the $100 million and 7,5% Profit After Tax WIG. This will require each region and business unit to understand
what this means in revenue growth, gross profit margins, expense to sales, etc. [ sent an email a couple of wecks ago
asking that everyone start putting these projections together for 2015. The last 2015 projections that I have were
from 2 1/2 years ago, and does not accurately reflect the regions and business units that are in our company today,
We will need to have this preliminary information available, at the latest, by the weck of May 19th, so that 1 can put
this together and sec how the combined numbers look in comiparison to the WIG.

If [ can get this info from you by the i9th or 20th, then [ can come to the joint meeting with recommendations as to

whether the combined numbers meet or exceed the goal. This would allow everyone to go back and determine
where we need to focus and tweak if needed.

TRAE-PROD0007928
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 56 o0f148 Pageid#: 499

I know that we are just starting the budget season for 2015, so this will require some estimating to determine what these
numbers will look like, but we should be far enough in the year to know what those will need to be in each region
and SBU.

Please let me know if you have any questions, or need my help to determine where your regions or SBU stands through
Mar-14,

A few things to keep in mind. We have agreed that we want to keep the expense growth to 4% or less next year overall as a
combined company. Also, please remember to account for divisions that are within a region (i.e. ES] Commercial &
Tire Ballast).

We will need to come in with overall margins that execed 33.5% and expense to sales at 16% or lower in order to
accomplish the bottom line goal. My recommendation is that we work to excecd these gross profit and expense
goals, as there are always obstacles in any given year to over come. This year was a good example in that we had
more freight costs than normal to meet the winter demand,

One last thought, please keep in mind the abnormal revenue from this last winter when projecting. This will need to be
normalized, as there are definitely parts of the country that probably will not get as strong a winter as we seen last
year,

Thanks,

Kevin

On Mon, May 5, 2014 at 2:48 PM, Roger Knoph <rknoph@envirotechservices.com> wrote:

1 thought that it would be good to send out an email ahead of time to make sure we are all on the same page in
preparing for setting the companies WiG's and Leading indicators on May 28th with the help of Jeffery Downs.
Currently there is still some evaluation going on to make sure that in setting our WIGS that they are a stretch yet
attainable, From what has been discussed at this stage is our two WIG's will be:

1) Surpassing the $100 million dollar milestone as a company before the end of next year!

2) Doing 10% of our revenue ($10 Million) in new products that are less then 5 years old before the end of next year!

These WIG's are still being researched that they are reachable yet a stretch for us to accomplish. It's important that in
preparing for us to finalize this and to create what our Leading Indicators will be that we all come prepared for the
meeting on May 28th. That each Region / Business Unit will know clearly what it is they must accomplish in their
area fo insure that as a company we will surpass our goal overall]. It is also important that each Region / Business
Unit to have thought out and tested what the leading indicators are to achieve and how we will measure them to
insure we will hit our goals and that this is graph-able on a weekly basis to keep the momentum going to insure we
stay focused in hitting our goals!

These will be major milestones for us to hit as a company and worth celebrating when we do, lets do a great job in getting
prepared by understanding what we must accomplish by when to insure we surpass our biggest milestones ever!
It's important that us as the leaders of the company do a great job in preparing for this journey by helping our
people understand what we need to accomplish on a daily basis to insure we surpass our wildest dreams!

Thank you.
Roger Knoph

EnviroTech Services Inc.
210 54th Avenue, Suite 230

TRAE-PRODO0007929
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 57of148 Pageid#: 500

Greeley. CO 80634

Office Phone 970-346-3900

Cell Phone 970-396-0168

PEOPLE HELPING PEOPLE IMPROVE THETR ENVIRONMENT

Kevin C. Whyrick
Vice President - Finance
EnviroTech Services, Inc.

910 54th Avenue, Suite 230
Greeley, CO 80634
Office: (970) 346-3900

Confidentiality Notice:

The information contained in this electronic communication may be privileged work product, or otherwise corfidential information. ff
you have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distripution, or
copying of this communication is strictly prohibited. f you received this communication in error, please notify us immediately by
e-mail, atlaching the original message, and delete the original message from your computer, and any network to which your
computer is connected.

Kevin C. Whyrick
Vice President - Finance
EnviroTech Services, inc.

910 54th Avenue, Suite 230
Greeley, CO $0634
Office: (9703 346-3900

Confidentiality Notice:

The information contained in this electronic cammunication may be privileged wark product, or otherwise confidential information. if
you have accidentally received this corrmmuntcation, you are hereby noiified that any disclosure, dissemination, distribution, or
copying of this communication is strictly prohibited, If you received this communication in error, please notity us immediately by
e-mail, attaching the origina! message, and delete the original message from your computer, and any network to which your
computer is connected.

Kevin C, Whyrick
Vice President - Finance
EnviroTech Services, Ine.

910 54h Avenue, Suite 230
Greeley, CO 80634
Office: (970) 346-3900

Confidentiality Natice:

The information contained in this electronic communication may be privileged work product, cr otherwise confidential information, If
you have accidentally received this cammunication, you are hereby notified that any disclosure, dissemination, distribution, or
copying of this communication Is strictly prohibited, Hf you received this communication in error, please notify us immediately by e-
mail, attaching the ongirtal message, and delete the original message from your computer, and any network to which your
compuier is conrrected.

TRAE-PRODO0007930
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 58 o0f148 Pageid#: 501

Kevin C. Whyrick
Vice President - Finance
EnviroTech Services, Inc.

910 54th Avenue, Suite 230
Greeley, CO 80634
Office: (970) 346-3900

Confidentiality Notice:

The information contained in this electronic communication may be privileged work product, or otherwise confidential information. if
you have accidentally recelved this communication, you are hereby notified that any disclosure, dissemination, distribution, or
copying of this communication is strictly prohibited. If you received this communication in error, please notify us immediately by e-

mail, attaching the original message, and delete the original message from your computer, and any network to which your computer
is connected.

TRAE-PROD0007931
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 59o0f148 Pageid#: 502

EXHIBIT 27
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 60 0f148 Pageid#: 503

To: Michael Donaidson{mdonaldson @traefuels.com]
Fram: Fran Holliday

Sent 2014-05-29T 12:50:09-04:00

Importance: Normal

Subject’ Fwd: Brenda's Schedule

Received: 20714-05-29T 12:50:09-04:00

ra

   

Fran Holliday
Office Manager

540 205-2440 (office)
540 205-2455 (fax)

540 642-2727 {cell)
fholliday@traefuels. com

www.taetuels.com

weet nee Forwarded message ----------

From: Kevin Whyrick <kwhyrick@envirotechservices.com>
Date: Tue, May 27, 2014 at 2:46 PM

Subject: Re: Brenda's Schedule

To: Fran Holliday <fholliday@traefuels com>

I told them that we were looking for 3 to 5 days a week, both while Mike was here and away. The key is to get her up to
speed quickly, so that when Mike is away she can step in.

You guys will have to determine how often you need her, and whether the budgct supports it. | think that she is willin 2 to
work more often than the 3 days a week. I told Account Temps that this will be changing as we go, since we do not fully
know the extend of Mike's treatments and how long/often he will be gone,

Thanks,

Kevin

On Tue, May 27, 2014 at 11:51 AM, Fran Holliday <fholliday@traefuels.com> wrote:
Kevin,

John would like to know what is Brenda's schedule and if she is to be here everyday or are we to
have her work only in Michael is absence?

Thanks

 

Fran Holliday

Office Manager
540 205-2440 (office)
540 205-2455 (fax)

540 642-2727 (cell}
fholliday@Hraefuels.cony
www. traefuels.com

 

Kevin C. Whyrick
Vice President - Finance

TRAE-PRODO0008108
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 610f148 Pageid#: 504

EnviroTech Services, Inc.

910 54th Avenue, Suite 230
Greeley, CO 80634
Office: (970) 346-3900

Confidentiality Notice:

The information contained in this electronic communication may be privileged work praduct, or otherwise confidential information. If
you have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or
copying of this communication is strictly prohibited. If you received this communication in error, please natify us immediately by e-
mail, attaching the original message, and delete the original message from your computer, and any network to which your com puter
is connected.

TRAE-PRODO008109
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 62 0f 148 Pageid#: 505

EXHIBIT 28
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 63 0f148 Pageid#: 506

To: Chris LaRocco[clarocco@envirotechservices.com]
Cc: Kevin Whyrick[kwhyrick@envirotechservices.com]
From: Beth Aleman

Sent: 2014-06-09T 12:26:25-04:00

Importance: Normai

Subject; Re: Michael Meeting

Received: 2014-06-09T 12:26:25-04:00

M. Donaidson Meeting-6-4-2014 in Bumpass, doc

Attached is my write-up of the visit with M. Donaldson.
Beth

On Mon, Jun 9, 2014 at 5:56 AM, Chris LaRocco <claroccof@envirotechservices.com> wrote:
Beth:

Is there a standard form that I need to complete for your file?

On Fri, Jun 6, 2014 at 5:05 PM, Kevin Whyrick <lowhyrick(@envirotechservices.com> wrote:

Hi Beth,
I was thinking, and wanted to make sure that you and Chris document your meeting with Michael. I think that the
corrective actions should also be documented should he not show improvement after the two weeks you gave him.

You have probably already done this, but I wanted to make sure should we have to perform a corrective action afler the
two weeks.

Thanks,

Kevin C, Whyrick
Vice President - Finance
EnviroTech Services, Jne.

9LO 54th Avenue. Suite 230
Greeley, CO 80634
Office: (970) 346-3900

Confidentiality Notice:

The information contained in this electronic communication may be privileged work product, or otherwise confidential information. if
you have accidentally received this communication, you are hereby notified that any disclosure, dissemination. distribution, or
copying of this communication is strictly prohibited. If you received this communication in error, please notify us immediately by e-
mail, attaching the original message, and delete the original message from your computer, and any netwark te which your
computer is connected.

Respectfully;

Chris LaRocco
Corporate Strategist

EnviroTech Services, Inc
9663 Berrien St.

Suite |

Union Pier Michigan, 49129

TRAE-PRODO0008429
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 640f148 Pageid#: 507

Work: 970-346-3923
Ext: 407 :
Cell: 773.875.2053

Fax: 269-645-5909

Web: www.envirotechservices.com

Confidentiality Notice:

The information contained in this electronic communication may be privileged work product, or otherwise confidential information. If
you have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or
copying of this communication is strictly prohibited. If you received this communication in error, please notify us immediately by e-
mail, attaching the original message, and delete the original message from your computer, and any network to which your computer
is connected.

Beth Aleman pur

Human Resources Manager
EnviroTech Services, lic
910 54th Ave, Suite 230
Greeley, CO &0634
970-346-3904

Website: www. envirotechservices.com
Twitter:

@envirotechsvcs
Facebook:

envirotechservices

TRAE-PRODO008430 |
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 65o0f148 Pageid#: 508

EXHIBIT 29
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 66 of 148 Pageid#: 509

To: Fran Holliday[iholliday@traefuels.com]; Michael Donaldsan{mdonaldson@traefuels.com]
From: Beth Aleman

Sent: 2014-05-29112:01:15-04:00

Importance: Normal

Subject; Confidentiality agreements

Received: 20174-05-297 12:01:15-04:00

lam working ia the employee files for Trae Fuels in preparation for my visit next week. 1 found another file that was
scanned to me, without it's confidentiality agrcement. This time it is for Thomas Smith. Please make sure that this item is
always completed and scanned to me,

Thanks

Beth Aleman par

Human Resources Manager
EnviroTech Services, Inc
910 54th Ave, Suite 230
Greeley, CO 80634
970-346-3904

Website: www.envirotechservices.com
Twitter:

@envirotechsycs
Facebook:

envjrotechservices

TRAE-PROD0008104
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 67 of 148

EXHIBIT 30

Pageid#: 510
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 68 0f148 Pageid#: 511

To: Fran Holliday[fholliday@traefuels.com]

Ce: Beth Aleman{baleman@envirotechservices, com]
From: Michael Donaldson

Sent: 2014-06-02T 15:57:17-04:00

Importance: Normal

Subject Re: Andrew Leighton

Received: 2014-06-02T 15:57:17-04:00

Yes Beth. Andrew's last name is "Knighton" John mentioned that he consulted with you about not running a background
check on Andrew since he is a high school student working a few hours a weck.
Thanks,

Mike

On Mon, Jun 2, 2014 at 1:45 PM, Fran Holliday <fholliday@tracfuels.com> wrote:
Beth

I believe Michael meant "Knighton"

   

Fran Holliday

Office Manager
$40 205-2440 (office)

 

540 642-2727 (cell}
fho#iday@traefuels.com

www. traefuels.com

On Mon, Jun 2, 2014 at 1:44 PM, Beth Aleman <baleman@envirotechservices.com> wrote:

Has this person gone through a background check? I dont recall the name.

On Jun 2, 2014 11:34 AM, "Michael Donaldson" <mdonaldson(@traefuels.com> wrote:

Hi Beth:
When you have an opportunity can you put please put Andrew Leighton into Paycor? He worked on Saturday, May 31,
2014 and I need to process his time for Payroll this week.

Michael A. Donaldson
Controller

Trae-Fuels —

1376 Fredericks Hall Road
Buropass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson(@tracfiels.com

TRAE-PRODO008256
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 69 o0f 148 Pageid#: 512

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson@tracfuels.com

TRAE-PROD0008257
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 70 0f 148 Pageid#: 513

EXHIBIT 31
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 710f148 Pageid#: 514

Ta: Chris LaRocco[clarocco@envirotechservices.com]
Cc: Kevin Whyrick[kwhyrick@envirotechservices.com]
From: Beth Aleman

Sent: 2014-06-09T 1 2:26:25-04:00

Importance: Normal
Subject! Re: Michael Meeting
Received: 2014-06-09T12:26:25-04:00

M. Donaldson Meeting-6-4-2014 in Bumpass.doc

Attached is my write-up of the visit with M. Donaldson.
Beth

On Mon, Jun 9, 2014 at 5:56 AM, Chris LaRocco <clarocco@envirotechservices.com> wrote:
Beth:

Is there a standard form that ] need to complete for your file?

On Fri, Jun 6, 2014 at 5:05 PM, Kevin Whyrick <lovhyrick@envirotechservices.com> wrote:

Hi Beth,
I was thinking, and wanted to make sure that you and Chris document your meeting with Michael. I think that the
corrective actions should also be documented should he not show improvement after the two weeks you gave him.

You have probably already done this, but I wanted to make sure should we have to perform a corrective action after the
two wecks.

Thanks,

Kevia C, Whytick
Vice President - Finance
EnviroTech Services, Inc.

9LO 44th Avenue, Suite 230
Greeley, CO 80634
Office: (970) 346-3900

Confidentiality Notice:

The information contained in this electronic cormmunication ray be privileged work product, or otherwise confidential information. {f
you have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or
copying of this communication ts strictly prohibited. If you received this communication in error, please notify us immediately by e-
mail, attaching the original message, and delete the original massage from your computer, and any network to which your
computer is connected.

Respectfully;

Chris LaRocco
Corporate Strategist

EnviroTech Services, Inc
9663 Berrien St.

Suite |

Union Pier Michigan, 49129

TRAE-PRODO008429

i
|
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 72 0f 148 Pageid#: 515

Work: 970-346-3923

Ext: 407

Cell: 773.875.2053

Fax: 269-645-5909

Web: www. envirotechservices.com

Confidentiality Notice:

The information contained in this electronic communication may be privileged work product, or otherwise confidential information. |f
you have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or
copying of this communication ts strictly prohibited. If you received this communication in error, please notify us immediately by e-
mail, attaching the original message, and delete the original message from your computer, and any network to which your computer
is connected.

Beth Aleman pur

Human Resources Manager
EnviroTech Services, Inc
910 54th Ave, Suite 230
Greeley, CO &0634
970-346-3904

Website: www, envirotechservices.com
Twitter:

@envirotechsvcs
Facebook:

envirotechservices

TRAE-PROD0008430
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 73 0f 148 Pageid#: 516

   

SEANCES AEE
940 54" Ave, Suite 230
Greeley, Colorado 80634

Employee Counseling Notice

Employee Name: Michael Donaldson Date: _ 06/04/2014
Position/Tiile: _ Trae-Fuels Coniroller Dept.

Reason for Notice: (See attached copy if applicable)

John Frink, Chris LaRocco and | met with Michael to establish performance expectations, specifically for
the next two weeks. Chris explained the necessity and the imporlance of how vital the controller position
is to the success of Trae-Fuels and how this position needs to be current at all times with financial
reporting, including current cash flow and as the controller he should be communicating daily with John
on the current status of Trae-Fue!s financially (‘what does it cost us to open the door everyday’) was the
example given. Discussion also included: making decisions faster, knowing inventory at all times, and

how that data correlates with financials.

 

| emphasized that he (Michael) needs to meet daily with John to discuss current financials and updates
(no more leaving reports on his desk without conversation), he needs to focus on perfonming at a higher
level and not in the day-to-day ‘weeds’ of things going on in the office. | also removed all HR employee

file responsibilities (except the 5 exempt manager positions) from Michael's responsibili During_an

   

audit of the files during this visit, | found the files to be out of federal compliance, confidentiatity
agreements were missing, and random accounts payable items were placed in the employee files. | did a
training session with Michael and Fran and Fran will be responsible for the files until further notice. In
addition, | told Michael he needs to create accounts payable files for all the vendors they are using and
those files need to be current at all time.

(Use back of this page if more room is needed)

Action Taken on This Notice: (Plan of Action) ;
Chris is going to make a score card and/or excel spreadsheet for Michael! to use to start collecting vital
financlal information which will help with reporting and creating a ‘State of the Union” style report that he
can share with corporate and John at all times.

(Use back of this page if more room is needed)

Next Step if Infraction is repeated:

This was not discussed, as this first meeting was to convey the expectations that are needed for the
controller position and more specially, for Michael to understand he needs to produce more

qualitative/quantitative work and be a hands on controiler.
(Use back of this page if more room is needed)

Signed: Signed:
Date Employee Date

 

Original to be placed in Employce’s File

F:/PSameshima/Private/Word/Enployed Benefits/Disciplinary Forms/Employee Coinseling Notice Form (1722203

TRAE-PROD0008431
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 740f148 Pageid#: 517

EXHIBIT 32
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 750f148 Pageid#: 518

To: Beth Aleman[baleman@envirotechservices.com]
Cc: Kevin Whyrick[kwhyrick@envirotechservices.com]
From: Chris LaRocco

Sent 2014-06-26T 14:22:5 1-04:00

importance: Normal

Subject: Re: Mr. Michael Donaldson - Trae Fuels Controller
Received: 2014-06-26T 14:22:51-04:00

Michael Donald Observations-Write Up 6-26-14. docx

Beth:

Please review the attached review of Mr. Donaldson's performance. If you have any questions please call or email me with
them.

Respectfully;

Chris LaRocco
Corporate Strategist

EnvireTech Services, Inc
9663 Berrien St.

Suite 1

Union Pier Michigan, 49] 29

Work: 970-346-3923

Ext: 407

Cell: 773.875.2053

Fax: 269-645-5909

Web: www.envirotechservices.com

Confidentiality Notice:

The information contained in this electronic communication may be privileged work product, or otherwise confidential information. if you
have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or copying of
ihis communication is strictly prohibited. If you received this communication in etror, please notify us immediately by e-mail, attaching
the original message, and delete the original message from your computer, and any network to which your computer is connected.

TRAE-PRODO008962
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 76 0f 148 Pageid#: 519

Today's Date: 6-26-14
Re: Performance Observations of Michael Donaldson — Trae Fuels Controller

Period: 6-043-14 to 6-20-14

6-9-14: Emailed Mr. Donaldson and requested he perform a cash-flow analysis for Trae-Fuels to
estimate and structure a potential “capital call” to the ownership of Trae-Fuels LLC, Provided Mr.
Donaldson with a standard for use in the analysis. Mr. Donaldson’s work product amounted to him
taking the closed April, 2014 P&L and multiplying it by 4, The work product was substandard and
presentable to the ownership.

6-17-14: Asked Mr. Donaldson for current total obligations of Trae-Fuels for cash-flow and current cash
analysis. Mr. Donaldson handed me the closed May, 2014 P&L and May, 2014 Balance Sheet. Mr.
Donaldson neglected to divulge the values of open Purchase Orders and unpaid Credit Card statements
which were needed to have the total obligations value {again for current cash and cash-flow analysis}.

6-18-14: Was informed by Kevin Whyrick (ES}-CFO} that he and Gohar Wise (ESI - Assistant Controller}
had reviewed and walked through with Mr. Donaldson the IFS accounting systems procedure to input
Purchase Orders and Requisites while on their site visit to Trae-Fuels on the 14" and 15" of May, 2014.
When asked if that procedure of implementation was executed Mr. Donaldson stated that he had not
gotten around to it.

General observations: Mr. Donaldson is very good at accounting. Mr. Donaldson is very detailed in his
communications, and is very detailed as an auditor. Mr. Donaldson has failed however in his
responsibilities to keep Trae-Fuels cash position in line with production outputs.

Example: On 6-4-14 Mr. Donaldson drew on Trae-Fuels line of credit to pay for SG&A, and general
operating costs. Hence the draw against the line and used towards paying for operating costs and
current obligations in this scenario meant that Trae-Fuels had gone cash negative/broke.

Respectfully;
Chris LaRocco
Corporate Strategist

EnviroTech Services Inc.

TRAE-PRODO0G8963
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 77 of 148 Pageid#: 520

EXHIBIT 33
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 78 of 148 Pageid#: 521

To: Beth Aleman[baleman@enviratechservices.cam]
From: Debby Vannest
Sent: 2014-07-22T 13:55:28-04:00

Importance: Normal
Subject! Fwd: Weekly Inventory Sheet - July 7, 2014
Received: 2014-07-227T13:55:2B-04:00

Weekly Inventory Sheet - July 7, 2014. pdf

Same with this one. Just received the response.
Thanks,

Debby Vannest

Logistics Analyst

EnviroTech Services inc] 910 54th Ave. Suite 230 | Greeley CO 80634
Direct Line: 970-395-7735 | Mobile: 970-396-1068 | Fax: 970-346-3959
eMail: dvannest@envirotechservices.com

Twitter:

@envirotechsvcs

Facebook:

envrotechservices

FECHEE HELAING FECELL HROLE TEED LAR OMERNT

weenne naa Forwarded message ----------

From: Michael Donaldson <mdonaldson(@etraefuels.com>

Date: Fri, Jul 11, 2014 at 10:48 AM

Subject: Re: Weekly Inventory Sheet - July 7, 2014

To: Debby Vannest <dvannest@envirotechservices.com>

Cc: Clayton Walker <cwalker@tracfuels.com>, Michelle Mills <mmills@envirotechseryices.com>, John Frink
<jfrink@traefyels.com>

 

 

Hi Debby,
Please find attached the weekly Inventory Sheet as of July 7, 2014 as promised,

I've talked to Clayton in regards to the Super Sacks difference and he is going to take a look at it. We're probably going to
have the change some items on the weekly inventory sheet to correspond with unit of measures as recorded in IFS and
delineate those on the inventory sheet. Clayton and I are going to try to meet on Monday to go over the inventory sheet

I spoke with John as well about the inventory situation in general and that our goal is to have a July 31, 2014 accurate
count in IFS that corresponds with the physical inventory. As a management team we will be starting some more
meetings on the inventory process next week.

Mike

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Half Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

TRAE-PRODO009760
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 79 0f 148 Pageid#: 522

E-mail: mdonaldson@traefuels.com

TRAE-PRODO009761
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 80 0f148 Pageid#: 523

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

wuoiuUsE

 

 

eePEPISSLUOP - |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRAE-PRODO0009762
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 810f148 Pageid#: 524

EXHIBIT 34
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 82 0f 148 Pageid#: 525

Observations regarding Michae! Donaldson

Trae~Fuels Manufacturing Controller

| will provide observations and conversations that | have had with Michael Donaldson over the last 8
months in the following write up.

We hired Mike Donaldson to perform the duties as the manufacturing controller for our subsidiary Trae-
Fuels. As part of this job Mike Is supposed to be responsible for the financials for the company,
manufacturing costing, inventory management, day to day accounting functions, oversight of some
admin employees, as well as the strategic direction of the company from his perspective as the
controller. This also includes continuai reporting and strategic communication of those reports to the
management team within Trae-Fuels, as well as the management team within EnviroTech its parent

company,

The first few months of Michael performing in the job was for training and understanding of the
company as well as the IFS computer system (which the company uses as its ERP system). This is the
same system that the EnviroTech Services, Inc, utilizes as Its ERP system. EnviroTech formed a team to
train Michael on the ERP system as well as work with him on how to setup Trae-Fuels on this system as
well. Being that this was a startup that was formed In July of 2013, some of this setup had occurred price
to Mike being hired. When Mike came on board In November of 2013, we first had him come to the
corporate office In Greeley Colorado to train for a week on how to use IFS. We brought In an IFS third
party trainer from a company named Khaga to heip train Michael on the workings of the system. We
also made avallabfe E5?’s controller, assistant controller, costing technician and myself the CFO to assist
in training him in the system and to work with him on setting up Trae-Fuefs correctly.

We noticed during this training that Michael was slow on the uptake, but saw enough progress that we
determined that he could be trained in IFS, and be able to tearn It over the next couple of months,
During this time we trained Mike pretty heavy on the general ledger, casting components,
manufacturing module, A/R, A/P, financial reporting, etc. Michael has continually represented to us that
he has worked with several high end ERP systems, and was familiar with how they generally Worked.
After Michael left Greeley, we setup weekly calis and had people available via phone conference and
web conference to help him continue to pick up IFS and setup the company, We constantly asked Mike
to be sure that he contacted us with any issues or questions or additional training he needed to
understand the system, as wel! as additional setup and functionality that IFS has. Over the next couple
of months we worked with Mike on making sure that we had things setup and ona couple of gecasions
sent people (our controller and costing technician) out to Bumpass, VA to continue with his training and

further add data to the ERP system.

During these communications and training, our people started to notice that they were having to retrain
Mike on. several items, and also started to get the general sense that he was not getting certain. concepts
within the ERP system. He particularly had probfems with the suppller side of the system, as well as
understanding the casting and manufacturing modules. Because of this we gave continual support and
kept our people Involved muitiple times a week to make sure that we were getting the correct data and
also helped train and setup the more complex Items within [FS. Although we noticed that Mike was

Trae / Enviro 000028
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 83 0f 148 Pageid#: 526

struggling in this area, we thought that we could contInue to train him to get him up to speed based on
repetition and continual suppart. It also became apparent that Mike was a very analytical and
methodical worker. It would often take him more time than should have been reasonably needed to
complete tasks, as well as make decistons on how to Input or report certain items. EnviroTech’s
controller and | continually voiced fo Michael that he was over analyzing certain tasks, and even got to
the point where we would tefl him that as the controller, he needed to be more dynamic and lass
analytical to insure that he got things done ina timely manner for the company. We also started to
notice that this slow work pace and over analysls was causing [ssues in him getting timely Information to

the General Manager.

As | mentioned before we had setup weekly meetings with Mike (which included Mike, myself, our
Controller and assistant controller}, and during these meetings we would discuss any items that Mike or
Trae-Fuels needed help with, and made sure that we had discussion either during the meeting or offtine
after the meeting on how to address them. !t was common for an item to get addressed later between
Mike and our controller or assistant controller. After about 4 or 5 months, Mike started to became
familiar with IFS, and was able to get reports and information out on a timelier manner. | did notice that
Mike was doing a good job at getting the financials closed in a timeiy manner, and was starting to pick
Up some of the more complicated functions we had trained him on. We however still saw that Mike
would do a lot of things offline from the iFS system, whether it be in excel or manual paperwork, and
then would input this information into IFS. |t got to the point that our controller noticed that he was
doubling his effort by doing this, and she had several conversations with Mike that he did not need to da
this manual system, and that he could do this in iFS only once. | was also involved in a couple of these
conversations during our Friday maetings. We Started ta notice resistance to our suggestions regarding
this extra work, and we continued to explain to Mike that he did not need to da this, and even in some
cases said that he needed to stop doing it manuaily.

Our controler spent several work sessions with Mike going over better ways to do things in IFS, and we
both told him that while he can get away with duplicating work now when it was not as busy, that this
would overwhelm him when things started to pick up and get busier. It is my personal observation that
this is why Michael appears to be busy, even though the company Is not even close to being at full
production. As part of this slow and methodical work pace, | also noticed within the last couple of
manths, that we would have conversations with Mike about a way to do something, or setup something,
and then after severat weeks had gone by, notice the work still had not been done,

One example was the Inventory management pratocols within Trae-Fuels. | have spent several meetings
with Michael explaining that we needed to have tight Inventory controls and management, as this could
cause the financials to be misrepresented. | even made a coupte of trips to discuss this with the Trae-
Fuels management team. | emphasized how important this was. | told Mike that he needed to be the
person responsible to make sure that we had accurate inventory and logs so as to insure that we did not
have any write-offs, Each time | would discuss this, he would state that they were working on it, and
while he had put some measures In place, we have noticed that there are several gaps around Items |
had specifically discussed with him, | also have naticed that Mike has a pretty timid demeanor and is
passive aggressive when it comes to voicing his opinion to other managers. | believe that this Is a big
reason why some of these initiatives are not being finished, or are taking longer than they should,

Trae / Enviro 000029
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 840f148 Pageid#: 527

Michael will continually tell us that he told the GM or the plant supervisors that we should not do this,
but f could never see where he would step up and voice his opinion in a very strong manner that he had

issues with this.

This timid and passive aggressive nature also started to be noticed about two months ago by other
members of EnviroTech as well as the GM for Trae-Fuels. Because of this, a few of us coached Michael
that he needed to be the person that represented the company from a financial point of view, and that
if he has concerns or suggestions, that it is his duty to make thern known to the Management teams
within Trae-Fuels and EnviroTech. We atso coached him that he needed to be a leader that would help
drive these Initiatives within the company. During these coaching sessions a common reply would be
that he can’t force peaple to do things, and could only let them know his opinion. We continually
coached Mike that you can’t make people do things, but there are ways to speak up and create dialog
that would help people understand and appreciate your point of view.

It was at this point that both Trae-Fuels’ GM and members of EnviroTech’s management started to
question whether Mike could perform the higher level duties of his job as the controller and asa
manager. We noticed that he would provide pretty accurate data, but would not help the GM or key
management understand what thai data meant, nor what decisions should be made based on that data.
It was during this time that the plant was stil! not performing like it should have, and more reporting
questions were being asked of Michael. We were looking for him to provide cash flow statements and
projections for the company, as well as production togs, financial! reports and other key reports to help
us to monitor and improve the company’s situation, Michael would commonly put these reports
together and just send them out, or set them on the GM’s desk. When told by the GM that he needed to
meet with him to go over these reports, Michael would fail to do so. We also noticed that the reports
quality was not nearly as expected either. There were cash flow projections that would take one month
from the past and project it forward. As this was one of the costlier months, the data we received was

not meaningful,

EnviroTech’s HR manager, the GM for Trae-Fuels and EnviroTech’s corporate strategy manager had a
formal sit down with Michael to tefl him that he was not performing the duties as the manufacturing
controller as were expected by the parent company or the General Manager of Trae-Fuels. They also
discussed with him that we needed him to step up as a leader. Since this conversation, Michael has put
some effort toward getting better with communication, but he Is still lacking the leadership and stratagy
needed for this position. {am continuaily seeing more and more instances of Michael not getting us the
correct information, or not getting us the information In a timely manner,

Recently Michael has been dealing with some health Issues. As part of this, we have told him that we
will support him, but need him to communicate with us when he will miss work, and help us find peopte
to fill in while he is gone. We have had a coupte of instances, when Michael left his work to go to the
doctor, and has not finished items and did not tell anyone or ask for help, In ore case, he left his phone
with the GM and asked him to deal with any caffs and/or messages.

Based an these observations, | seriousiy question whether Michael will be able to adequately fill the role
we hired him for as the manufacturing controller for Trae-Fuels.

Trae / Enviro 000030
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 85 0f148 Pageid#: 528

  

Signed: Kevin ihyrick 07-03-14

 

Trae / Enviro 000031
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 86 0f 148 Pageid#: 529

EXHIBIT 35
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 87 of 148 Pageid#: 530

Mike Donaldson Report

There have been examples of Mike not following the suggested process on how EnviroTech does things.
He has his own way of thinking and doing things and when he asks for a suggestion and Is given a
suggestion, he comes back with a reason why he thinks he needs to do It his way.

The best exampte | have is him doing Journal entries for AP invoices, He has the AP [nvotce, but instead
of putting the involce [n IFS, he will do a journal entry and then reclass the next month. This is a lot of
extra steps that do not need to happen. | have talked to him numerous tlmmes on this and suggested that
he talk to John on how the process in IFS. works and that John would probably be okay with it. it look
Kevin Whyrick talking to John when he was In VA to get this process changed. There seemed to be an
unwillingness on Mike's part to fet John know the process and to stress the Importance of how the
system works, Mike’s job as the controller, is to make sure things are completed in the most efficient
manner and make sure the procedures are being followed.

There have been times when | have seen sore wrong postings and polnted them out and he has gotten
short with his comments hack and disagreed with the process. it seems like if he does not like my
answer then he will go to someone else hoping to hear something different. He has done this several
times with Gohar Wise and myself,

He does a tot of time card adjustments that he should not be doing. instead of letting the employees
know what the process is and that they are responstbie for thelr time, he will Just adjust their time for
them instead of holding them accountable, Again, his comment is “| can’t make them do it”. There are
other people who are in the Paycor system that could help him out with making sure employees are
clocking in and out, but he never took the time to have those peaple help him out,

Payroll was an item that he shoufd have taken over very quickly, but | did not fet him fave it because |
felt he was not ready for it. He seemed overwhelmed with the things he had and to add payroll onto.
that, | felt would not have been a good idea. He started In Oct and | finally gave him payroll in March
because i was going on vacation in April and he had to do it,

401K is another duty that he should have taken over the administration of, but again, | feit like he could
not keep up with the items that need to be done.

Jam not sure he has completed the credit card website process either. The system is new and he was
supposed to set-up all the users and show ther how to code their expenses so he can pay the invotce. |
think he manually posts ail the charges on a monthly basls.

Mike still does not add code parts or accounts in IFS even though we have showed him how to do it and
that it Is his responsibility, There is a lot of basic data set-up in IFS that has to be done and he should be
doing most of it and currently we are doing that in the Grealey office, He should be mare curiaus on
how the systern works and how to Improve what they are doing. Iristead he is more focused on how not
te get In trouble and how not to be held accountable for his actions or processes that don’t work
correctly.

We see the same issues arise and it seems like he is not putting them together and identifying problems
based on previous experiences. We then have to explain and it seems like a brand new concept to him
each time. There Is no correlation between the issues that arise. He should be able to Identify the issue

Trae / Enviro 000006
are)

Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 88 0f 148 Pageid#: 531

and know there Is a fix even if he does not know how to fix It. To me, it seems like he does not see the
big picture and how all the pieces fit together. He is more concerned on the things that don’t matter,
then the big items he should be doing and reporting.

In my opinion, he ls not performing as the controller of a company. He was hired to make decisions and
take responsibility and | don’t feef he is doing either of these. His time management skills are not what
they need to be in order to perform al! the duties required. This is a demanding position and you have
to make decisions and enforce the rules.

  

Michelle

Controfler— EnviroTech Services, Inc.

Trae / Enviro 000007
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 89 0f 148 Pageid#: 532

EXHIBIT 36
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 90 0f148 Pageid#: 533

To: Kevin Whyrick[kwhyrick@enviretechservices.com]; Beth Aleman{baleman@envirotechservices.com]
From: Chris LaRocco

Sent: 2014-06-217T13:22:10-04:00

Importance: Normal

Subject! Michael Donaldson

Received: 2014-06-217 13:22: 10-04-00

Kevin/Beth:

Just prior to my departure yesterday Michael pulled aside to voice his concern that hc had never been informed of any
performance issues by John and is therefore upset about the manner in which the recent review and probation periods where
handed down.

I did not speak to his comments and informed him that he would have to address them with Beth.

TRAE-PRODO008816
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 910f148 Pageid#: 534

EXHIBIT 37
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 92o0f148 Pageid#: 535

To: Michelle Millsfmmills@envirotechservices.com]
From: Gohar Wise

Sent: 2014-07-22T 19:12:06-04:00

importance: Normal

Subject: Fwd: A/P

Received: 2014-07-22T19:12:06-04:00

wonenn none Forwarded message ---------=

From: Michael Donaldson <indonaldson@tracfuels.com>

Date: Mon, Dec 9, 2013 at 7:29 AM

Subject: Re: A/P

To: Michelle Mills <mmilis@envirotechservices.com>, Gohar Wise <gwise(@envirotechservices.com>

Good Morning!
T hope that you both had a great weekend.

Was trying to get checks done on Friday, but was tied up with HR Insurance meetings all day and John had me working on
some other things. Michelle, so the Willis $41,303 was not paid on Friday, but will be done today when we issuc checks,
Also, believe it or not, I have insurance mectings today as today is the final day Beth scheduled the meetings.

T have a few questions that I will need one of you to call me when you get in:

1) Michelle had entered an AFLAC Invoice from there in CO. The supplier is 20973. I was attempting to final post or I
think you call it authorized, but had difficulty.

2) Gohar or Michelle - We have entered a few suppliers into Inventory in Mfg and tried to match the Invoice with the
payment. I followed the instructions that were given to Fran when she was there. It let me get all the way to posting the
invoice, then 1t gave me an etror message that the voucher date had to be 12/5/2013 or sooner I believe.

I know when I entered the inventory I think I used the received date "delivery date" as the date. Anyway, I can't match the
invoices to pay pay them in the system,

Last week, I did have two manual checks for the inventory (loggers) that I had to cut, although they were physically entered
into the inventory system, So, I guess | need help applying the manual checks to match the entered inventory. I guess we
would need to do this first to keep the checks in sequential order. -

3) Finally, I have a few generic questions as far as procedure on when months A/P and G/L are closed and when subsequent
months are opened.

4) I have a number of GL reelasses I need to make and want to walk through the GL program and see if you utilize any
source forms to enter the data into the screens, etc. However, this can wait until was tackle the A/P issues and questions.

Thanks,

Mike

Michael A. Donaldson
Controfler

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

TRAE-PRODO009781
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 930f148 Pageid#: 536

Fax: (540) 205-2455

E-mail: mdonaldson(@traefuels.com

Gohar Wise

EnviroTech Services, Inc.

Assistant Controller

Tel. 970-346-3900 Ext. 114

Fax. 970-346-3959

Email: gwise(@envirotechservices.com
www.envirotechservices.cam

TRAE-PRODOOO9782
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 94 0f148 Pageid#: 537

To: Michelle Mills[mmills@envirotechservices.com]
From: Gohar Wise
Sent: 2014-07-22T 19:16:14-04:00

Importance: Normal
Subject) Fwd: Trae-Fuels Bank Reconciliation - November 2013
Received: 2014-07-22T 49:16: 14-04:00

ese Forwarded message ----------

From: Michael Donaldson <mdonaldson@tracfuels com>
Date: Mon, Jan 6, 2014 at 9:25 AM

Subject: Re: Trae-Fuels Bank Reconciliation - November 2013
To: Gohar Wise <gwise(@envirotechservices.com>

Gohar,

It didn't take long, I did it because I knew I had some O/S Checks and I already had them listed as O/S ona cash report I
prepared everyday to let me know how much we have in the bank. Take me a matter of 1 1/2 -2 mina day. As Tam making
JE's for November to close November, | wanted to make sure | had everything. Hope to complete Nov close today

| gathercd from speaking with Michcllc that the 1004 account of $6,580,483.17 and the 1008 Cash -Contra Account
($48,158.41 Must represent O/S Checks). However, unless I missed something my O/S checks were $44,387.41 is exactly
$3,771.00 difference from what is on Account 1008.

Look forward to going over it next week. Have a preat day!

Mike

On Mon, Jan 6, 2014 at 11:15 AM, Gohar Wise <pwise(@envirotechservices.com> wrote:

Mike,

1 am not sure why you are doing the reconciliation in Excel if it is already done in IFS? Michelle and I spent the time to
figure out how to do this in IFS to avoid doing it in Excel. 1 was planning on reconciling December with you when Tam
in Virginia next week. -

Thanks

On Mon, Jan 6, 2014 at 8:01 AM, Michael Donaldson <mdonaldson@traefuels.com> wrote:

Good Morning Gehar:
Thope that you had a great weekend:

Please find attached the Trae-Fuels Bank Rec that I did for Sept, Oct & November 2013,

For some reason, my reconciliation for November 2013, is somewhat different than yours, The difference is the total
outstanding checks @ 11/30/2013 of $44,387.41,

I'm thinking that perhaps, it was an update from A/P to GL that wasn't done in November. I thought the system may have
donc this at the time of posting to the A/P module, then the G/L module. I actually did not know I had to do this unti!
December when f was on the phone with Kevin between Christmas and New Years. On your recon, | did not see any
O/S checks for November, but I've identified them on one of the tabs attached.

Could you please review and let me know. If my suspicion is the case, then in December when the update occurred, it

TRAE-PRODO009783
Case 3:18-cv-00097-GEC Document 29-2

would have taken care of it,

Thanks,
Mike

What my

Michael A. Donaldson
Controller

Trae-Fuels

[376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: 640) 642-3858

Fax: (540) 205-2445

E-mail: mdonaldson(d@traefuels.com

Gohar Wise

EnviroTech Services, Inc.

Assistant Controller

Tel. 970-346-3900 Ext. 114

Fax, 970-346-3959

Email: gwise@envirotechservices.com
www.envirotechservices.com

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson@traefuels.com

Gohar Wise

EnviroTech Services, Inc.

Assistant Controller

Tel. 970-346-3900 Ext. 114

Fax. 970-346-3959

Email: gwise(@envirotechservices.com
www. envirotechservices.com

Filed 11/11/19 Page 95 of 148

Pageid#: 538

TRAE-PROD0009784

|
|
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 96 of 148 Pageid#: 539

TRAE-PRODO009785
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 97 of 148

EXHIBIT 38

Pageid#: 540
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 98o0f148 Pageid#: 541

To: Beth Aleman[baleman@envirotechservices.com]
From: John Frink
Sent: 2014-06-17720:32:04-04;00

Importance: Normal
Subject: Fwd:
Received: 2014-06-17720:32:04-04:00

doc20140614 104 149. pdf

Good evening Beth,
Here is the notes for the meeting with Michael Donaldson. We seem to have some improvement for the moment and I
will stay in touch with you as things progress. Thanks again for the help.

 

John Frink

General Manager
540 205-2440 Colfice}
540 205-2455 (fax)
540 642-2067 {cell)

rink@tzaefucls.com

www. baefuels.c

wonennenen Forwarded message ~-------0m
From: <scan@traefuels.com>

Date: 2014-06-14 11:41 GMT-04:00
Subject:

To: jfrink@traefuels.com

 

TASKalfa 500ci
[00:cO:ee:4b:75:a2]

TRAE-PROD0008671 |
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 99 o0f148 Pageid#: 542

|
|
i
i
|

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TRAE-PRODG008672 |
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 100 of 148 Pageid#: 543

EXHIBIT 39
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 101 0f 148 Pageid#: 544

To: Michelle Mills[mmills@envirotechservices.com]; Fran Holliday[fholliday@traefuels.com]; John Frink[frink@traefuels.com]
From: Michael Donaldson

Sent 2014-05-20T08:37:14-04:00

Importance: Normal

Subject! Fwd: Jared Gammon

Received: 2014-05-20T08:37:14-04:00

Hi michelle,

I'm in the hospital and my wife flew back home from New York and arrived a3:30am. She got my business phone from he
car outside th hospital.

I will forward you a few emails from employees who we may need to adjust their time. The first is below that Fran sent.
Also Fran has all the PTO for employees o, The Trae Fuels Google Calendar so you'll be able to include PTO.

You can call me on the business phone or email me if you need me.
Mike

woe eene Forwarded message ----------

From: "Fran Holliday” <fholliday@traefuels.com>

Date: May 19, 2014 12:38 PM

Subject: Jared Gammon

To: "Michael Donaldson" <mdonaldson(@traefuels.com>
Ce:

 

 

Michael

 
   

Fran Holliday
Office Manager

540 205-2440 (offices)
540 205-2455 (fax)

540 642-2727 (cell)
ihollidaydébtrasiuels.com

ww. traefuels.com

 

 

TRAE-PRODO007886 |
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 102 of 148 Pageid#: 545

EXHIBIT 40
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 103 0f 148 Pageid#: 546

To: Kevin Whyrick[kwhyrick@envirotechservices.com]
From: Michael Donaldson

Sent: 2014-05-20T11:29:53-04:00

Importance: Normal

Subject: Re: Executive Team Joint Management meeting Wed May 28th - prepared to set company Wigs and leading indicators!
Received: 2014-05-20T11:29:53-04:00

Kevin,

Thank you. I'm not certain right at the moment when I'll be back in the office. ] feel good, but awaiting doctors instruction. |
promise as soon as I know, I will communicate this to you. We talked about production and was between the thought of
75,000- 95,000 tons account g for seasonal fluctuations and of course the weather, Sales again awaiting Christian who has
Been In The Office. The estimations should be based on realistic sales and not hope. While we say we are sold out, unless
we have inked contracts I'm a little hesitant to overestimate the sales. Supposedky, we have more sales opportunities than
we can meet.producrion wise, However, I think we should meet in the middle somewhere based.on realistic production
goals. For instance weve. never.made.5,000, but this month ahoild.be our best.month. I believe both production and gales
will be incremental Maybee 2500 or 3000 this month ( [haven't xhexked. production the last.few.days), then maybee.3500-
4000, then 4500-5000 and then 6000 and above. In winter months it will be less. The production capacity ultimately. drives
the sales volume. Again, as soon as I hear from The doctor ill. Jet you know

On May 20, 2014 9:44 AM, "Kevin Whyrick" <kwhyrick(@envirotechservices.com> wrote:

I think it makes most sense for the four of you (John, Clayton, Christian and You) to sit down and put this together, as
that represents most areas within Trae. If Christian is not around, then at a minimum I would think that you, John and
Clayton could put this together, Iam requesting a preliminary projection and I would Tequest that you do this as soon as
possible, since I will need this to complete the view of the entire company for next weeks meetings. I know that
everyone is busy trying to get production up, but these kinds of things are what a management team should also be
working on. If everyone is busy working down in the engine room, then there will be no one steering the ship:)

As for the liability of the numbers, these should be numbers that ihe team thinks that Trae can hit, and it should be the
responsibility of the Trae management team to ensure that they are achieved.

I know that you have been out with your health issues, When do you think you will be back in the office to get the team
together to work on this?

Thanks,

Kevin

On Tue, May 20, 2014 at 7:17. AM, Michael Donaldson <mdonaldson@tracfuels com> wrote:

Hi Kevin,

Tve had some initial conversations with John, Christian and Clayton. With any budget you start with sales. ] been asked
Christian to provide an excel worksheet with sales by month for ovrr two weeks which I haven't got yet. He seems not
to like or follow through with requests for documentation including set up of customers cte for any of us, but he's a
good sales person, John and J were going to sit down also but never was able to do so. In short, I do not have the
nuinbers available which I apologize for. On side note my approach will be conservative in revenues and production
given the over estimations and more liberal in expenses. The question that while I think we will reach a consensus on
the numbers | ultimately have to convey the wishes of Management. Will I personally be liable for reaching the
estimations reported?

On May 16, 2014 4:59 PM, "Kevin Whyrick" <kwhyrick (@envirotechservices.com> wrote:

Folks,
I wanted to follow up on my last email from Friday the 9th to remind everyone that we need to have the preliminary
numbers for the regions and SBU's eontribution toward the WIG of $100 million in revenue and 7.5% profit after tax

TRAE-PRODO007911
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 1040f 148 Pageid#: 547

by Tuesday of next week. This will give me a few days to put together these numbers as a whole to see if they will get
us to this goal. This needs to include all three regions, Pines and Trae-Fuels numbers.

Again, please let me know if you have any questions regarding this. We will be having this discussion at this months joint
meeting,

Thanks,

Kevin

On Fri, May 9, 2014 at 2:02 PM, Kevin Whyrick <kwhyrick@envirotechscrvices.com> wrote:

Folks,

As Roger mentions we need to understand what each region and business unit will need to accomplish in order to
meet the $100 million and 7.5% Profit After Tax WIG. This will require cach region and business unit to understand
what this means in revenue growth, gross profit margins, expense to sales, etc. | sent an email a couple of weeks ago
asking that everyone start putting these projections together for 2015. The last 2015 projections that 1 have were ftom
2 1/2 years ago, and does not accurately reflect the regions and business units that are in our company today. We will
necd to have this preliminary information available, at the latest, by the week of May 19th, so that 1 can put this
together and see how the combined numbers Jook in comparison to the WIG.

If T can get this info from you by the 19th or 20th, then I can come to the joint meeting with recommendations as to
whether the combined numbers meet or exceed the goal. This would allow everyone to go back and determine where
we need to focus and tweak if needed.

I know that we are just starting the budget season for 2015, so this will require some estimating to determine what these

numbers will look like, but we should be far enough in the year to know what those will need to be in each region and
SBU.

Picase let me know if you have any questions, or need my help to determine where your regions or SBU stands through
Mar-14.

A few things to keep in mind. We have agreed that we want to keep the expense growth to 4% or less next year overall as a
combined company. Also, please remember to account for divisions that are within a region (i.e. ESI Commercial &
Tire Ballast),

We will need to come in with overall margins that exceed 33.5% and expense to sales at 16% or lower in order to
accomplish the bottom line goal. My recommendation is that we work to exceed these gross profit and expense goals,
as there are always obstacles in any given year to over come. This year was a good example in that we had more
freight costs than normal to meet the winter demand.

One last thought, please keep in mind the abnormal revenue from this last winter when projecting. This will need to be
normalized, as there are definitely parts of the country that probably will not get as strong a winter as we seen last
year,

Thanks,

Kevin

On Mon, May 5, 2014 at 2:48 PM, Roger Knoph <rknoph@envirotechservices.com> wrote:

1 thought that it would be good to send out an email ahead of time to make sure we are all on the same page in

TRAE-PRODO007912

 
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 105 of 148 Pageid#: 548

preparing for setting the companies WIG's and Leading indicators on May 28th with the help of Jeffery Downs,
Currently there is still some evaluation going on to make sure that in setting our WIGS that they are a stretch yet
attainable. From what has been discussed at this stage is our two WIG's wiil be:

1) Surpassing the $100 million dollar milestone as a company before the end of next year!

2) Doing 10% of our revenue ($10 Million) in new products that are less then 5 years old before the end of next year!

These WIG's are still being researched that they are reachable yet a stretch for us to accomplish. It's important that in

preparing for us to finalize this and to create what our Leading Indicators will be that we all come prepared for the
meeting on May 28th. That cach Region / Business Unit will know clearly what it is they must accomplish in their
area to insure that as a company we will surpass our goal overall. It is also important that each Region / Business
Unit to have thought out and tested what the leading indicators are to achieve and how we will measure them to
insure we will hit our goals and that this is graph-able on. a weekly basis to keep the momentum going to insure we
stay focused in hitting our goals!

These will be major milestones for us to hit as a company and worth cclebrating when we do, lets do a great job in getting

prepared by understanding what we must accomplish by when to insure we surpass our biggest milestones ever! It's
important that us as the leaders of the company do a great job in preparing for this journey by helping our people
understand what we need to accomplish on a daily basis to insure we surpass our wildest dreams!

Thank you,

Roger Kaaph

EnviroTech Services Inc.

910 54th Avenue, Suite 230

Greeley, CO 80634

Office Phone 970-346-3900

Cell Phone 970-396-0168

PEOPLE HELPING PEOPLE IMPROVE THEIR ENVIRONMENT

Kevin C. Whytick

Vice President - Finance
EnviroTech Services, Ine.

910 44th Avenue, Suite 230
Greeley, CO 80634
Office: (970) 346-3900

Confidentiality Notice:
The information contained in this electronic communication may be privfeged work product, or otherwise confidertiat information. If

you have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or
copying of this communication is strictly prohibited. If you received this communication in error, please notify us immediately by ¢-
mail, atlaching the original massage, and delete the original message from your computer, and any network to which your
computer Is connected,

Kevin C. Whyrick
Vice President - Finance
inviroTech Services, Inc.

910 54th Avenue, Suife 230

TRAE-PRODO0007913
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 106 of 148 Pageid#: 549

Greeley, CO 80634
Office: (970) 346-3900

Confidentiality Notice:

The information contained in this electronic communication may be privileged work product, or otherwise confidential information, tf
you have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or
copying of this communication is strictly prohibited, If you received this communication in error, please notify Us inmediately by e-

mail, attaching the original message, and delate the orginal message from your computer, and any network to which your
computer is connected.

Kevin C. Whytick
Vice President - Finance
EnviroTech Services, Inc.

910 54th Avenuc, Suite 230
Greeley, CO 80634
Office: (970) 346-3900

Confidentiality Notice:

The information contained in this electronic communication may be priviteged work product, or otherwise confidential information. if
you have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or
copying of this communication is strictly prohibited. If you received this communication in error, please notify us immediately by e-

mail, attaching the original message, and delete the original message from your computer, and any network to which your computer
is connected.

TRAE-PRODO007914
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 107 of 148 Pageid#: 550

EXHIBIT 41
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19

To: Kevin Whyrick[kwhyrick@envirctechservices.com]
Cc: John Frink[jfrink@traefuels.com]

From: Michael Donaldson

Sent: 2014-07-23T13:26:47-04:00

Importance: Normal

Subject: Re: Friday, July 25 -11:00 AM 3 year plan meeting
Received: 20 14-07-23T13:26:47-04:00

Hi Kevin,

Page 108 of 148 Pageid#: 551

I just responded to this invitation and I'll be unabie to participate on Friday. As I mentioned fo you in our Accounting
meeting last Friday, I'll be taking my Chemo session on Friday's. Actually, it will be 2 consecutive Friday's, then a week

off, then back on the 2 week cycle.
Is it possible to reschedule for tomorrow (Thursday, July 24,2014?

Mike

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson(@tracfue}s.com

TRAE-PROD0009828
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 109 of 148 Pageid#: 552

EXHIBIT 42
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 1100f148 Pageid#: 553

To: Chris LaRocco[clarocco@envirotechservices.com}
From: Beth Aleman
Sent: 2014-06-09T 15:05:56-04:00

Importance: Normal
Subject’ Re: M. Donaldson is out until Friday.
Received: 2014-06-09T 15:05:56-04:00

per conversations with John and Fran, he told them he was going to be gone 2 days, then it did go to 3 days when you and |
were there. Now itis 4 days and no communication??

On Mon, Jun 9, 2014 at 11:03 AM, Chris LaRocco <claracco@envirotechservices.com> wrote:

Spoke with Michael today to discuss cash-flow analysis (which he completed and sent to Kevin and 1), Leaving the
phone peculiar?

On Mon, Jun 9, 2014 at 1:58 PM, Beth Aleman <baleman@envirotechservices.com> wrote:
Fran called to inform us that Michael lefi this morning for his second evaluation and will not return until the earliest on
Friday. He also left his phone to give to John for taking calls.

Beth Aleman pur

Hurnan Resources Manager
EnviraTech Services, Ine
910 54th Ave, Suite 230
Greeley, CO 80634
970-346-3904

Website: www. enyirotechservices.com

Twitter:

@enviratechsvcs
Facebook:

envirotechservices

Respectfully;

Chris LaRocco
Corporate Strategist

EnviroTech Services, Inc
9663 Berrien St

Suite |

Union Picr Michigan, 49129

Work: 970-346-3923
Ext: 407
Cell: 773.875.2053

TRAE-PRODO008468
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 1110f148 Pageid#: 554

Fax: 269-645-5909
Web: www.envirotechservices.com

Confidentiality Notice:

The information contained in this electronic communication may be privileged work product, or otherwise confidential information, tf
you have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or
copying of this communication is strictly prohibited. If you received this communication in error, please notify us immediately by e-
mail, attaching the original message, and delete the original message from your computer, and any network to which your computer
is connected,

Beth Aleman pur

Human Resources Manager
EnviroTech Services, Ine
910 54th Ave, Suite 230
Greeley, CO 80634
970-346-3904

Website: www-.envirotechservices.com
Twitter:

@envirotechsvcs
Facebook:

envirotechservices

TRAE-PROD0008469
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 112 0f 148 Pageid#: 555

EXHIBIT 43
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 113 0f 148 Pageid#: 556

8/20/2014 3:30PM
Michael Donaldson,

John Frink , Beth Aleman,

Beth and { went Into Michaels office and told him that the culture wasn’t right for him and Trae- Fuels.
We felt like it wasn’t a good fit and It Just wasn’t working. Michael stated that he did his work and put in
overtime every week. We told him it wasn’t the time but just a cultural difference and we didn’t want to
get In an argument over it. It just wasn’t working! We told him that we thought he wauld be good ina
larger company but he said that we didn’t give him a chance and didn't give him a warning. We stated
that it was just not working with the whale team and we had afreacy made a decision.

Michael had been warned with a written warning about 4 week earlier.

John Frink

Trae / Enviro 000058
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 1140f148 Pageid#: 557

EXHIBIT 44
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 115 0f148 Pageid#: 558

To: Michael Donaldson[mdonaldson@traefuets.com]; John Frink[jfrink@traefuels.com]
From: Michelle Mills

Sent: 2014-02-20T 1 7:04:49-05:00

Importance: Normal

Subject: Fwd: NeatConnect

Received: 2014-02-20717:04:49-05:00

NeatConnect 02 20 2014 20 54 58.pdf

Helio,

IT have attached the monthly health insurance bill from Cigna. Because this pian is partially self-insured, they bill us a little
differentty. They bili for the monthly premium and also the max possibie claims for that month. This amount might be more
than you expected to see. I just thought I would send it over before you received the invoice for this.

EnviroTech will bill these out to Trae when we do the normally billing as the account in under EnviroTech. The way the self-
insured works js if we are heaithy and come in under the claim amount, then we will get money back.

Thanks

Michelle Mills
Controller

EnviroTech Services, Inc.

Phone: 970-346-3900 ext 112

Fax: 970-346-3959

Emat: mmills@envirotechservices.corn
Positively Impacting People's Lives

---------- Forwarded message ----------
From: <mioilis@envirotechservices. com>
Date: Thu, Feb 20, 2014 at 1:54 PM
Subject: NeatConnect

To: mmills(@envirotechservices.com

The attached file was scanned and sent using my NeatConnect scanner.

TRAE-PROD0004786
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 116 of 148

gitees

Ag Cigna,

BILLING DETAIL BY SUBGROUP / CLASS

Pageid#: 559

Reporl Date; 02/10/2014
BH Run Date: 022014
Bill Start Date: 02/01/2014 Bill End Date: 0298/2014
Group : 00610450 Envirotech Services, Inc.

Subgroup: 0091 Envlrotech Services, Inc.

Class Desc: Trae-Fuels qo

    

 

* 101824762 Apperson, Mark ‘0001 Agua {MOAPOIO “EEO. $208.22 $282.72 S471 94
"401924767 ‘Bohannon, -000% -A002 -MOAPOQ01 -EEO.- 20622 ~=—=S«S 208.22" “ 52e272' | §artag

: : HJessica
: 101623924

     

TOOK, Felix - 0001 , A002 ‘MHDPODO4 Tec mo “gaa. 54. - $304.51. , 3310.71 ~ “$713,23 7 “

 

401824755 ‘Donaldson, {0001 “A002 ‘MOAPO001 ‘EEO. ©» $209.22) = $zog.o2° gaea.72! Ss gariad:
: Michael : : : : : :
: 101824758 - :Frink, John

 

 

‘9001 A002 MHOPO04 .E*FAM: $6740. SETI.40. $48.06 84.228. Pel

 

 

 

   
   
 

“101624766 Hewill, Michaal 0% "AOD .MOAPOOO1 “E*FAM. $648.50. S64RS9 SBI a2 1, AG3.01:
-Vo1924788 Hicks, David 0001 “A002 -MOAPOOO1 CBG $376.60: $376.60: “are.a9- "ge49.49-
* 401924769 -Potidey. France: 0001 |A0D2 -MOAPOOO1 -EEC. " sooge2: gone” | g26272. Sart 'pg°
"401924758 Herc, “ “9007” 'nea2 MoAPag01 "EEO" ~ ”” gang22° ” g209.22: “gaeode? Sarge

  
 

401024764 Layne ‘ir, Chard “goo1 “A002 MOAFOOO1 EEO =-si(tisHROHLDD. «= HROMD. «= GGT: | SATIA!:
101824761 :Melson, Richard ‘o001 ADO2 MOAPODD1 EEO ” = $200.22, $209.22 ged. Saad)

“401938351 Sprouse, Mark "0001 {A002 -MOAPONO1 EEO © $200.22° $262.72"

   

- 101924760 “Waker Bruce | ‘oot aoe ‘MHDFOwO4 “EEO “$219.15: $177.06:

_ ByIS.13.
Caly- xYZS.19

“"gaogaet: " §a99201; $4,499.72: ,

     

"BAIS 73:

(i) Amount Bue reflects premium and benefil advisor fees, # applicabta, that are not parl of Ihe premium.

(2} Coverage Indicator
*C" prefix denotes COBRA coverage

‘+ “§* preflx denoles Slate Continuation covarage

Page 1 of 4

TRAE-PROD0Q004787
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 117 of 148 Pageid#: 560

EXHIBIT 45
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 118 0f148 Pageid#: 561

Lars H. Liebeler, Esq.
Jackson S. Nichols, Esq.
THALER LIEBELER LLP
1825 Eye Street, NW

Suite 400

Washington, DC 20006
Attorneys for:

Respondent Trae-Fuels Ltd.

UNITED STATES
EQUAL OPPORTUNITY EMPLOYMENT COMMISSION

WASHINGTON FIELD OFFICE

 

Michael Donaldson,

Complainant EEOC Charge No. 570-2015-00421
Vv.
Trae-Fuels Ltd.,

Respondent

 

 

 

 

POSITION STATEMENT OF RESPONDENT TRAE-FUELS, LTD.

Respondent Trae-Fuels Ltd. (“Trae-Fuels”) respectfully submits this response to the
Charge of Discrimination filed by Michael Donaldson, an individual who alleges that he was
subject to employment discrimination based on a disability.

Mr. Donaldson’s claims are subject to summary dismissal for two fundamental reasons.
First, Mr. Donaldson alleges that he did not receive any negative work performance reviews; this
statement is demonstrably false. As evidenced by the attached documents (see Exhibits 1 and 2)
and described in detail below, Mr. Donaldson was terminated because his work performance was
far from adequate for his position. His termination was preceded by numerous written and verbal

warnings informing him that he was not meeting the requirements of his job. He was provided

DONALDSON 00019
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 119 0f 148 Pageid#: 562

with ample opportunity, including additional training at company expense, to improve his
performance. He did not. The termination of his at-will employment was solely based on his
substandard performance, and was not related in any way to any illness or health considerations.
Second, the Complaint never actually alleges “discrimination” under the ADA. Instcad,
Mr. Donaldson alleges that Trae-Fuels learned of his cancer diagnosis and at some time thereafter
terminated his employment, No causal connection is ever alleged or supported with any evidence.
Mr. Donaldson further alleges that he was “required” to sign a “waiver of liability form” shortly
before he was terminated. Aside from the fact that this contention is also flatly incorrect (he was
required to re-sign a standard company confidentiality agreement that was missing from his
personnel file), the contention is wholly unrelated to any theory of discrimination. Indeed, Mr.
Donaldson never alleges that his disability caused his termination. The Fourth Circuit has
repeatedly and emphatically held that to establish a prima facie case of discrimination in a
discharge case under the ADA, “a plaintiff must prove: (1) he has a ‘disability’; (2) he is a
‘qualified individual’; and (3) in ‘discharging’ him, his employer ‘discriminated against him
because of his disability.”” Martinson y. Kinney Shoe Corp., 104 F.3d 683, 686 (4th Cir. 1997).
Mr. Donaldson’s claim fails here because his disability played no role whatsoever in his dismissal,
and he has provided no evidence that his disability was even related to, let alone was the cause of,
his dismissal.
I. RESPONSE TO ALLEGATIONS AND COUNTER-STATEMENT OF FACTS

A. Mr. Donaldson Makes Demonstrably False Statements Regarding His Work
Performance and Confidentiality Agreement

I. False Statements Regarding His Work Performance
In his Charge of Discrimination, Mr. Donaldson makes several demonstrably false

statements regarding his work performance. Those statements include:

DONALDSON 00020
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 1200f148 Pageid#: 563

¢ “Prior to his termination, neither Mr. Whyrick nor Mr. Frink ever gave Mr. Donaldson
any written or oral negative feedback, reviews, or complaints regarding his work.”

{Emphasis added).

e “Mr. Donaldson was never subjected to any progressive discipline.”
* “Mr. Donaldson had maintained his job performance [as of] August 20, 2014.”
* “Mr. Donaldson did not know why he was being fired, as he had never before received

a complaint from either of his immediate supervisors since he began working at Trae-

Fuels ten months earlier...” (Emphasis added).

These statements are clearly false based on the documented history of Mr. Donaldson’s
work performance at Trae-Fuels and the company’s attempts to improve his performance.
Notwithstanding his claims, Mr. Donaldson’s difficulty with meeting the expectations of his
position became apparent early in his tenure and required numerous corrections by his co-workers
and supervisors. In May 2014, more than six months after he was hired and initially trained,
Mr. Donaldson was still unable to understand and correctly use the company’s IFS / accounting
software applications, which are crucial to the company’s operational success and a core function
of his position as Controller. Due to Mr. Donaldson’s continued inability to monitor and account
for critical business functions using IFS, he was informed that he would be required to undergo
re-training on the company’s IFS system. This occurred, at company expense, on May 14 and 15,
2014.

A short time later, based on his mismanagement of IFS, Mr. Donaldson was forced to draw
on Trac-Fuels’ line of credit to pay for the company’s general operating costs which meant that
the company had gone cash negative. This emergency event was undetected by Mr. Donaldson

until the last moment due to his lack of understanding and implementation of the IFS system tools

and applications.

DONALDSON 00021
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 1210f148 Pageid#: 564

On June 4, 2014, after the cash negative incident and after failing at numerous other duties,
John Frink (Trae-Fuels’ General Manager), Chris LaRocco (corporate strategist for parent
company EnviroTech), and Beth Aleman (EnviroTech’s Human Resources Director) met with
Mr. Donaldson to discuss performance expectations for his position. Mr. Donaldson was provided
with a detailed critique of how he had failed to meet the expectations and responsibilities of his
job. One such failure was his inability to manage HR employee file responsibilities. Those
responsibilities had to be transferred to another employee, Fran Holliday, because Mr. Donaldson
proved incapable of such management. Mr, Donaldson was told at the meeting that “he needs to
produce more qualitative/quantitative work and be a hands on controller.” A copy ofthe Employee
Counseling Notice from Mr. Donaldson’s file documenting this meeting is attached hereto as
Exhibit 1. In addition, there are numerous emails in which Mr. Donaldson’s errors and oversights
were called to his attention by Michelle Mills and his supervisors and co-workers.

The lack of accuracy in the financial reports and cash flow statements prepared by
Mr. Donaldson required Kevin Whyrick (EnviroTech’s CFO) and Mr. LaRocco to convene a
weekly conference call with Mr. Donaldson. Ultimately, EnviroTech employees were forced to
simply create the cash flow reports themselves because Mr. Donaldson was unable to do so.

Despite the counseling session on June 4, on June 6 Mr. Donaldson failed to timely enter
the production logs into IFS from May 24 which were due that day. On June 9 he turned in
substandard and unpresentable work on a cash flow analysis requested by Mr. LaRocco. On June
17 Mr. Donaldson turned in another cash flow analysis that was unacceptable because it was
missing pertinent data. On June 18 Mr. Donaldson’s supervisors were informed that

Mr. Donaldson still had not implemented the IFS accounting system as he was told to at his

DONALDSON 00022
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 122 0f148 Pageid#: 565

re-training a month earlier. Many of these issues are documented by Mr. LaRocco in a memo
written on June 26, 2014, attached hereto as Exhibit 2.

Mr, Donaldson also falsely contends that the temporary accountant hired in May 2014 was
released because he (Mr. Donaldson) “was functioning well.” Trae-Fuels had provided
Mr. Donaldson with a temporary accountant assistant upon learning of his cancer diagnosis to
assist with his work. It was Mr. Donaldson, however, who dismissed the temporary worker, telling
the company that he was not in any need of assistance. As detailed above, it would be misleading
to suggest Mr. Donaldson was “functioning well” since his inability to perform his job became
apparent well before his cancer diagnosis and persisted despite the company’s efforts to retrain
him.

Throughout the rest of June and July 2014 Mr, Donaldson continued to require numerous
corrections to his work, On August 4, he failed to arrange for new employees to be signed up for
health, vision, and dental insurance despite a written reminder from Ms. Aleman on July 28. Thus,
despite Trae-Fuels’ best efforts to re-train him, Mr. Donaldson continued to underperform the
expectations for his position. His inability to perform his Job was the sole reason for his dismissal
on August 20, 2014. In fact, as Mr. Donaldson himself notes he was explicitly told that he was
not being let go because he was sick.

2. False Statements Regarding The Confidentiality Agreement

Mr, Donaldson also mischaracterizes a confidentiality agreement that he was required to
sign by Ms, Aleman (Human Resources manager) as a “waiver of liability form.” In reality, during
on HR audit conducted at Trae-Fuels on June 3, 2014, Ms. Aleman learned that Mr. Donaldson
had impermissibly placed accounts payable items and un-opened Visa bills in random employee

files. Ms. Aleman also learned that Mr. Donaldson’s own personnel file was missing the executed

DONALDSON 00023
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 123 0f 148 Pageid#: 566

confidentiality agreement he signed when he began his employment. Ms. Aleman provided
Mr. Donaldson with a replacement confidentiality agreement which he signed. That is the only
document he signed for the company on that day. A copy of the document is attached hereto as
Exhibit 3. He was not required to sign a “waiver of liability form” as he now contends.

B. Mr. Donaldson Fails to Allege that His INmess Was a Motivating Factor for
His Termination

Notably, Mr. Donaldson does not ever actually allege that he was fired because of his
alleged disability. Rather, he relies on such innuendo as taking the expressions of concern by his
co-workers out of context to imply that such statements showed some sort of invidious intent by
his employer. But nowhere does he actually allege that his cancer diagnosis was a motivating
factor in his dismissal.

For instance, Mr. Donaldson states that “Following his diagnosis, officers of the company
asked Mr. Donaldson questions, seemingly with the purpose of assessing the impact of
Mr. Donaldson’s diagnosis upon the company.” This statement does not amount to an allegation
that Trae-Fuels’ decision to dismiss Mr. Donaldson was motivated in part by his cancer diagnosis.
It is the assertion of a basic fact, i.e., that the officers asked him questions, followed by a
conclusory statement that is bereft of any factual support.

Mr. Donaldson also states that two months after he began chemotherapy he was dismissed,
but does not allege a single fact indicating that his sickness was a factor in his dismissal, Instead,
he makes the blatantly untrue claim that he had “maintained his job performance.”

Moreover, the facts alleged by Mr. Donaldson actually demonstrate a clear attempt by
Trac-Fuels to accommodate Mr. Donaldson’s illness, The temporary worker that he mentions was

hired at Trae-Fuels’ expense to help Mr. Donaldson when the company learned of his diagnosis,

DONALDSON 00024
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 124 0f148 Pageid#: 567

and was only dismissed at Mr. Donaldson’s direction. Additionally, Mr. Donaldson admits that
Trae-Fuels accommodated him “by allowing him to shift his [work] schedule to attend his
chemotherapy.”

In fact, the only allegation made by Mr. Donaldson that pertains to the reasons for his
termination contradicts his claim that he was fired for a discriminatory reason. He quotes
Ms. Aleman as saying “We are not letting you go because you are sick.” ‘This is the only allegation
that relates the motivation for Mr. Donaldson’s termination to his illness, and it directly refutes
any suggestion that his illness was a motivating factor. In short, Mr. Donaldson provides
absolutely no reason to doubt Ms. Aleman’s statement.

Tl. MR. DONALDSON’S CLAIM FAILS TO ALLEGE THAT ANY ACTION
WAS TAKEN BECAUSE OF HIS DISABILITY

Mr, Donaldson’s alleged claim is for discriminatory discharge in violation of the ADA.
Under the ADA, “no covered entity shall discriminate against a qualified individual with a
disability because of the disability of such individual in regard to . . . discharge of employees...
and other terms, conditions, and privileges of employment.” 42 U.S.C. § 12112(a) (emphasis
added). Thus, to establish a prima facie case of discrimination in a discharge case under the ADA,
“a plaintiff must prove: (1) he has a ‘disability’; (2) he is a ‘qualified individual’; and (3) in
‘discharging’ him, his employer ‘discriminated against him because of his disability.’” Martinson
v. Kinney Shoe Corp., 104 F.3d 683, 686 (4th Cir. 1997) (quoting § 12112(a)) (emphasis added).

It is therefore well-established that, “{t]o prove an ADA claim, Plaintiff must show the
discrimination was ‘because of her disability.” Mears v. Gulfstream Aerospace Corp.,

905 F. Supp. 1075, 1081 (S.D. Ga. 1995) (quoting 42 U.S.C. § 121 12(a)), affirmed, 87 F.3d 1331

 

! An employee cannot recover for an alleged violation of the ADA where the employer offered reasonable
accommodations which the employee refused. Weiler v, Household Fin. Corp,, 1995 U.S. Dist. LEXIS 10566, at

*17-18 (N.D. TL. 1995),

DONALDSON 00025
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 125 o0f148 Pageid#: 568

(11th Cir. 1996). In Mears, the plaintiff brought a claim against her employer under the ADA for
allegedly terminating her in connection with her disability. The court dismissed her claim because
she “failed to allege, much less show, that any activity undertaken by [the employer] was ‘because’
of her disability.” Mears, 905 F. Supp. at 1081. In doing so, the court noted that “a key part of
the Plaintiff's case is showing that the employer had knowledge of the handicap and that there was
a causal relation between the handicap and adverse event.” Jd

Here, as described above, Mr. Donaldson does not allege that Trae-Fuels fired him because
of his disability and can point to no evidence that supports such a claim. Accordingly, his claim

of discrimination fails.

TH. MR.DONALDSON’S CLAIM FAILS BECAUSE HIS TERMINATION WAS
BASED SOLELY ON HIS MISCONDUCT

The Fourth Circuit also requires a plaintiff under the ADA to establish that “at the time of
the discharge, he was performing his job at a level that met his employer’s legitimate
expectations.” Runnebaum vy. NationsBank of Maryland, N.A., 123 F.3d 156, 164 (4th Cir. 1997),
As documented herein, Mr. Donaldson was fired because of his inability to meet the performance
expectations for his position and thus had not “met his employer’s legitimate expectations.”

Mr. Donaldson has offered no evidence to support his claims that he performed his job
competently other than his self-serving and incorrect assertions that his supervisors (including
Mr. Frink) never gave him “any written or oral negative feedback, reviews, or complaints
regarding his work.” As documented by Exhibit 1, the evidence shows otherwise. That Exhibit,
an Employee Counseling Notice dated June 4, 2014, indicates that Mr. Frink and two other
supervisors of Mr. Donaldson met with him “to establish performance expectations” and told him
that he “needs to focus on performing at a higher level.” Exhibit 1. His supervisors also “removed

ali HR employee files responsibilities” because the files were “out of federal compliance,

DONALDSON 00026
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 126 o0f 148 Pageid#: 569

confidentiality agreements were missing, and random accounts payable items were placed in the
employee files.” Jd Finally, the Notice concluded that Mr. Donaldson “needs to produce more
qualitative/quantitative work and be a hands on controller.” As detailed in Section 1.A.1. above,
because Mr. Donaldson’s performance did not improve over the next three months, he was
dismissed from his position. Accordingly, he cannot possibly meet his burden of showing that he
was meeting the “legitimate expectations” of his employer.

IV. MR. DONALDSON’S ALLEGATIONS OF TRAE-FUELS’ AWARENESS OF
HIS CONDITION IS NOT SUFFICIENT

The only link Mr. Donaldson has provided between his dismissal and his disability is that
Trae-Fuels was aware of his disability at the time of his dismissal. The Fourth Circuit has clearly
indicated that this is not enough: “the mere fact that an employer is aware of an employce’s
impairment is insufficient to demonstrate either that the employer regarded the employee as
disabled or that that perception caused the adverse employment action.” Runnebaum, 1 23 F.3d at
166-67, 174.

Y, MR. DONALDSON’S CLAIM WOULD FAIL EVEN IF HIS DISMISSAL WAS
RELATED TO HIS DISABILITY

Even if Mr. Donaldson’s dismissal was based on his employer’s awareness of his disability
(which it clearly was not), Mr. Donaldson still could not recover under the ADA. Fourth Circuit
law “‘is well settled that the ADA is not violated when an employer discharges an individual based
upon the employee’s misconduct, even if the misconduct is related to a disability.” Jones v. Am.
Postal Workers Union, 192 F.3d 417, 429 (4th Cir, 1999); see also Martinson v. Kinney Shoe
Corp,, 104 F.3d 683, 686 (4th Cir. Va. 1997} (“misconduct--even misconduct related to a
disability--is not itself a disability, and an employer is free to fire an employee on that basis”);

Tyndall v. National Educ. Ctrs., 31 F.3d 209, 214-15 (4th Cir. 1994) (finding no discrimination

DONALDSON 00027
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 127 of 148 Pageid#: 570

when firing because of disability-related absences); Little v. FB/, 1 F.3d 255, 259 (4th Cir.
1993) (finding no discrimination when firing for disability-related intoxication on duty).
Vi. CONCLUSION
Mr. Donaldson’s allegations are demonstrably false and he has failed to allege that there
was any connection between his dismissal and his employer’s awareness of his disability.
Accordingly, Respondent Trae-Fuels respectfully requests that Mr. Donaldson’s claims be
dismissed without the need for any further proceedings.

Date: January 16,2015 Respectfully subntitted,

(h- 3

Wars H. Liebeler

Jackson 8, Nichols.

THALER LIEBELER, LLP
1825 Eye Street NW, Suite 400
Washington, D.C. 20006

Tel: 202.587.4749

Fax: 202.466.2693

COUNSEL FOR RESPONDENT
TRAE-FUELS LTD.

Id

DONALDSON 00028
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 128 0f148 Pageid#: 571

EXHIBIT 46
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 129 0f 148 Pageid#: 572

To: Russell, Yolanda M.[Yolanda.Russeil@umb,com]

Cc: John Frink[frink@traefuels.com]; Michael Donaldson[{mdonaldson@traefuels.com]
From: Kevin Whyrick

Sent: 2014-05-20T 1 1:28:52-04:00

Importance: Normal
Subject’ Trae-Fuels Line of Credit
Received: 2014-05-20T 11:28:52-04:00

Hi Yolanda,
[hope that you are doing well.

I wanted to reach out and see what Trae needed to do if/when they need to draw on their line of credit with UMB? Also, do
you have a borrowing base report that they will need to fill out each month for compliance?

Thanks,

Kevin C. Whyrick
Vice President - Finance
EnviroTech Services, Inc.

910 54th Avenue, Suite 230
Greeley, CO 80634
Office: (970) 346-3900

Confidentiality Notice:

The information contained in this electronic communication may be privileged work product, or otherwise confidential information. if you
have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or copying of
this communication is strictly prohibited. If you received this communication in error, please notify us immediately by e-mail, attaching
the original message, and delete the original message from your computer, and any network to which your computer is connected.

TRAE-PROD0007910 |

4
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 1300f 148 Pageid#: 573

EXHIBIT 47
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 1310f148 Pageid#: 574

Ta: Michael Donaidson[mdonaldson@traefuels.com}
Cc: John Frink[jfrink@traefuels.com]

From: Kevin Whyrick

Sent: 2014-05-29T 19:35:51-04:00

Importance: Normal
Subject: Re: UMB Line of Credit Draw Analysis as of May 29, 2014
Received: 2014-05-29T 1 9:35:51-04:00

| think this looks good overall. We probably do not want to include the Old Chip inventory as we will have to write this off
if we are still going to burn it. lt might be worth us finding another use for this than burning it (maybe mulch?).

As far as timing is concerned, you will just need to let Yolanda Russell know that you need to botrow the money and how
much. You do not need to borrow the whole amount unti] you need it either, You could borrow what you need and draw up
on the line as you need it rather than paying the interest on the whole amount. The borrowing base report will need to be
submitted monhtly to Yolanda as well. J would recommend that John si gn the borrowing base each month.

On top of the borrowing base report, they will want to see the financials, and A/R aging and an inventory list.
Pleasc let me know if you have any questions.
Thanks,

Kevin

On Thu, May 29, 2014 at 10:45 AM, Michael Donaldson <mdonaldson@traefueis.com> wrote:
Good Afternoon Kevin and John:

After have entered all available inventory through 5/28/2014, please find attached the UMB Borrowing Base
Certificate/Collateral Schedule and the Inventory Listing as of 5/29/2014,

As we really don't have many receivables and most of our work is international in scope (International receivable do not
qualify), I did not include any analysis of receivables as they are negligible.

Please review the attached the schedules and let mc know your thoughts. I[f it is acceptable, I guess John or another officer
would have to sign the Borrowing Base Certificate/Collateral Schedule.

Kevin, how long would it take to turn this around to have an infusion of cash in our account, We are down to 115K. as of
yesterday and 60K will come out tomorow for the UMB Loan and next weck is a payroll week. We will be cutting
some checks and holding them for a few days until we can draw on the line,

Thanks,
Mike

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: ($40) 205-2455

E-mail: mdonaldson@tracfuels. com

TRAE-PROD0008147
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 132 0f 148 Pageid#: 575

Kevin C. Whyrick
Vice President - Finance
EnviroTech Services, Inc.

910 54th Avenue, Suite 230
Greeley, CO 80634
Office: (970) 346-3900

Confidentiality Notice:

The information contained in this electronic communication may be priviteged work product, or otherwise confidentiat information. If
you have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or
copying of this communication is strictly prohibited. If you received this communication in error, please notify us immediately by e-
mail, attaching the original message, and delete the origina! message from your computer, and any network to which your computer
is connected.

TRAE-PROD0008148 |
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 133 0f 148 Pageid#: 576

EXHIBIT 48
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 1340f148 Pageid#: 577

To: Russell, Yolanda M.[yolanda.russell@umb.com]

Ce: Kevin Whyrick[kwhyrick@envirctechservices.com]; John Frink|jfrink@traefuels.com]
From: Michael Donaldson

Sent: 2014-05-307T 10:57:48-04:00

importance: Normal

Subject; Re: Trae Fuels - Line of Credit Borrowing Base Certificate/Collateral Schedule
Received: 2014-05-307T 10:57 :48-04:00

Executed UMB Borrowing Base Certificate-Coliaieral Schedule 05297014. pdf
Line of Credit - Inventory Worksheet Analysis 05292014.xIsx

Good Morning Yolanda,

Please find attached the UMB Borrowing Base Certificate Collateral Schedule executed by Trae-Fuels General Manager,
John Frink on May 29, 2014. John, would like to draw the eligible $669,981, which represent 70% of the Inventory
valuation.

Also, please find attached the Inventory calculation as of May 29, 2014, that substantiates the Borrowing Base Certificate
Collateral Schedule.

Is there anything else that you would require from us to commence the process of drawing on the line? Also, how jong is
the turnaround before we would see the funds in our DDA Account?

Lf you have any questions, please feel free to call me at (540) 205-2440,
Thanks,

Mike Donaldson

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson@tracfuels.com

TRAE-PRODO0008178
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 135 o0f 148 Pageid#: 578

EXHIBIT 49
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 136 0f 148 Pageid#: 579

To: Russell, Yolanda M_[yolanda,russell@umb.com|

Cc: John Frink{jfrink@traefuels.com]; Kevin Whyrick[kwhyrick@envirotechservices.com]
From: Michael Donaldson

Sent 2014-06-037 14:55:02-04:00

Importance: Normal

Subject: Re: Line of Credit Advance of $500,000.00

Received: 2014-06-03T 14:55:02-04:00

Good afternoon Yolanda,
It was great speaking with you again and confirming that all looks acceptable on the borrowing base report and
supplemental schedules that ] forwarded to you earlier today.

We would like to draw $500,000.00 immediately on the line of credit today and deposit into our DDA account. If the needs
arises in the future, 1 understand that we can borrow against that remaining $227,630 by forwarding you an e-mail for that
purpose,

Again, thank you for all your assistance,
Mike

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson(@traefuels.com

 

TRAE-PRODOQ008290
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 137 of 148 Pageid#: 580

EXHIBIT 50
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 1380f148 Pageid#: 581

To: Russell, Yolanda M.[Yolanda.Russell@umb.com] :

Cc: Michael Donaldson{mdonaldson@traefuels.com]}; John Frink|jfrink@traefuels.com]; Brix, Nicole L.[Nicole.Brix@umb,com}
From: Kevin Whyrick

Sent: 2014-06-03T15:07:56-04:00

Importance: Normal .

Subject: Re: Line of Credit Advance of $500,000.00

Received: 2014-06-03T 15:07:56-04:00

1am also good with the borrowing schedule as mentioned by Michael,
Thanks,

Kevin

On Tue, Jun 3, 2014 at 12:00 PM, Russell, Yolanda M. <Yolanda.Russell@umb,com> wrote:

Thanks, Mike. We will get the advance done today. Just so we make sure you are taken care of, please include my
assistant on any request in the future...two heads are better than one (smile). Here is her contact information:

Nicole Brix | Commercial Relationship Specialist f

Commercial Banking

UMB Bank | 1670 Broadway | Denver, CO 80202
303.764-3617 Office

nicole. brix@umb.com | umb.com

Count on more.
Have a good day!
Yolanda

Yolanda M. Russell
Senior Vice-President
Commercial Banking
UMB Bank

1670 Broadway

Denver, CO 80202
303.764-3612 Office

303.839.2289 Fax

TRAE-PROD0008298

1
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 139 0f 148 Pageid#: 582

Yolanda.Russell@umb.com

umb.com

Count on More

 

From: Michael Donaldson [mailto:mdonaldson@traefuels.com] ~ 7 er

Sent: Tuesday, June 03, 2014 11:55 AM

To: Russell, Yolanda M.

Ce: John Frink; Kevin Whyrick

Subject: Re: Line of Credit Advance of $500,000.00

Good aflernoon Yolanda,

It was great speaking with you again and contirming that all looks acceptable on the borrowing base report and
supplemental schedules that I forwarded to you earlicr today,

We would like to draw $500,000.00 immediately on the line of eredit today and deposit into our DDA account. Ifthe
needs arises in the future, I understand that we can borrow against that remaining $227,630 by forwarding you an e-mail
for that purpose.

Again, thank you for all your assistance,

Mike

Michacl A. Donaldson

Controller

Trae-Fuels
1376 Fredericks Hall Road

Bumpass, VA 23024

Offiee: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

|

TRAE-PROD0008299 |
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 1400f 148 Pageid#: 583

E-mail: mdonaldson(@traefuels.com

 

NOTICE: This electronic mail message and any attached files are confidential. The information is exclusively for the use
of the individual! or entity intended as the recipient. If you are not the intended recipient, any use, copying, printing,
reviewing, retention, disclosure, distribution or forwarding of the message or any attached file is not authorized and is
strictly prohibited. If you have received this electronic mail message in error, please advise the sender by reply electronic
mail immediately and permanently delete the original transmission, any attachments and any copies of this message from
your computer system, Thank you,

Kevin C. Whyrick
Vice President - Finance
EnviroTech Services, Inc.

910 54th Avenue, Suite 230
Greeley, CO 80634
Office: (970) 346-3900

Confidentiality Notice:

The information contained in this electronic communication may be oriviteged work product, or otherwise confidential information, If
you have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or
copying of this communication is strictly prohibited. Hf you received this communication in error, please notify us Immediately by e-
mail, attaching the original message, and delete the original message from your computer, and any network to which your computer
is connected.

TRAE-PRODO0008300
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 141 0f 148 Pageid#: 584

EXHIBIT 351
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 142 0f 148 Pageid#: 585

To: Brix, Nicole L.[Nicole.Brix@umb.com]

Ce: Russell, Yolanda M.[yolanda.russeli@umb.com}; Kevin Whyrick[kwhyrick@envirotechservices.com}:; Chris
LaRoceo[clarocco@envirotechservices.com]; John Frink[frink@traefue!s.com]

From: Michael Donaldson

Sent: 2014-06-16T 12:16:35-04:00

importance: Normal

Subject: Re: Line of Credit Advance of $227,630.00
Received: 2014-06-16T12:16:35-04:00

Good Morning Nicole and Yolanda.

We would like to draw on the remaining $227,630.00 and deposit in our DDA Account today, that is on the borrowing base

report of the total $727,630,00, of which $500,000.00 was advanced to us on June 3, 2014,

Thank you so very much and have a wonderful day!

Mike

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson@tracfuels.com

TRAE-PROD0008618
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 143 0f 148 Pageid#: 586

EXHIBIT 52
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 1440f148 Pageid#: 587

To: Michael Donaldson[mdonaldson@traefuels.com]

Cec: John Frink[jfrink@traefusis.com]; Chris LaRocco[clarocco@envirotechservices.com]
From: Kevin Whyrick

Sent 2014-06-17T 10:44:25-04:00

Importance: Normal
Subject: Re: Trae-Fuels - Cash Position
Received: 2014-06-17710:44:25-04:00

Yes, the line of credit is $3 million, but we can only borrow based on the 70% of inventory and 80% of receivables. Keep in
mind that if the total value of inventory reduces, we will need to pay that line of credit down to match the 70% of the
inventory value.

I think that it is time that we determine the amount that we need to go to the members with for a capital call. In reviewing
the LLC's operating agreement, the responsibility falls on the GM to make the determination with the members to make a
capital call. 1 would recommend that this be an amount that can sustain us through this slow period in revenue, as it is better
to go to the members once rather than multiple times.

Thanks,

Kevin

On Tuc, Jun 17, 2014 at 7:16 AM, Michael Donaldson <mdonaldsontraefuels.com> wrote:
John & Chris,
As mentioned on Friday, June 13, 2014, 1 printed A/P checks to cover obligations due through the period io 06/30/2014.
The total check run for these 2 weeks was $408,315.36 (some of the larger amounts $78K for electric, $69K -Primary
Packaging - bags for ECO-Pellet which the deal may not make it, ESI-65K which is over $200K total), As John is out
of town for this time frame and he is the only physical signor present, 1 wanted to make sure we had this time frame
covered,

Yesterday, [asked UMB to transfer the remaining $227,629.00 on the line of credit and I have verified that it is in our
checking account.

When I gave you the cash flow position analysis on Friday, I mentioned to you that even with the line of credit draw of the
remaining $227,629.00, we would only have about $75,000 in cash if we mailed all the cheeks, which we have not. I
only mailed the critical items (Electric, Loggers, etc for a total of $151,531.27) Plus it being a Payroll Week, ruff
estimate of $40K, would only leave $35K in cash.

Attached is my Cash Report for Monday, June 16, 2014 and as you can see the balances are:

Book Balance: $74,031.88

Bank Balance: $502,686.05

Float: $428,654.17

So, looking at Cash total this is what we have:

$502,686.05 - Bank Balance @ 6/16/2014

£20,338.81 - Less: O/S Checks mailed prior to 6/16/2014

$151,531.27 - Less: Checks mailed from 6/13/2014 check run

$330,815.97 - Cash Available 6/16/2014 (Included checks held of $256,784.09)

$256,784.09 - Less: Checks Held

TRAE-PROD0008637
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 1450f148 Pageid#: 588

$74,031.88 - Total Book Balance 6/16/2014
$40,000.00 - Estimated Payroll 6/19/20)4
$34,031.88 - Estimated Book Balance Cash at end of this week

This question is probably for Kevin, I know that we have a $3,000,000 line of Credit with UMB, but isn't that limited to the
upper percentages of 80% of A/R and 70% of Inventory, which we have already utilized?

As you know Cash Flow is critical and if we cannot generated some "quick deposits for sales", UMB inflow of the LOC, or
some other means, then we have to rethink our purchasing priorities right now. One thing we do not want to do, is to
continue on this track and have the loggers and others not being paid timely,which can have a negative domino effect.

Thanks,

Mike

Michael A. Donaldson
Controller

Trae-Fuels

1376 Fredericks Hall Road
Bumpass, VA 23024

Office: (540) 205-2440 Ext# 102
Mobile: (540) 642-3858

Fax: (540) 205-2455

E-mail: mdonaldson@traefuels.com

Kevin C. Whyrick
Vice President - Finance
EnviroTech Services, Inc.

910 54th Avenue, Suite 230
Greeley, CO 80634
Office: (970) 346-3900

Confidentiality Notice:

The information contained in this electronic communication may be privileged work product, or otherwise confidential information. If
you have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or
copying of this communication is strictly prohibited. if you received this communication in error, please notify us immediately by e-
mail, attachig the original message, and delete the original message from your computer, and any network to which your computer
is connected.

TRAE-PRODO008638
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 146 0f 148 Pageid#: 589

EXHIBIT 53
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 147 of 148 Pageid#: 590

To: Michelle Mills[mmills@envirotechservices.com]

Ce: Gohar Wise{gwise@envirotechservices.com]; Michael Donaldson[mdonaldson@traefuels.com]
From: Kevin Whyrick

Sent: 2014-07-03T 19:20:27-04:00

Importance: Normal

Subject: Fwd: Capital Call

Received: 2014-07-03719:20:27-04:00
HI Michelle,

We are going to do a member loan to Trae-Fuels for $403,140.00. This will be a lean at 5%, so Gohar will need to set it up
to accrue on a monthly basis. We will be loaning additional money in August and September, so this will add to the loan,
but for now I am only worried about the $403,140.00 amount.

On Monday, please transfer this money from the the ESI account to the Trae account. I do hot want to use the 1188 account
for this loan, so I have setup the 1190 account for this loan to keep it separate, so please post this amount to this account. T
changed the 1188 account to be a reimbursement account from Trae.

Thanks,
Kevin

naan anna Forwarded message -—-------

From: John Frink <jfrink@tracfuels.com>

Date: Thu, Jul 3, 2014 at 3:14 PM

Subject: Capital Call

To: Roger Knoph <rknoph@envirotechservices.com>, Chris LaRocco <clarocco@envirotechservices.com>, Kevin Whyrick
<kwhyrick @envirotechseryices,com>

Gentlemen,

T heard back from Kevin on the capital call and will correct a few typos. The cash flow is based on what is sold but I
do expect Christian to have a few more sales before the end of the month. 1 would like to get this sent out ASAP so if
everyone is good please send a text with the OK before the weekend gets started so ] can get this done. Thanks and have a
great Holiday.

 

John Frink

General Manager
§40 205-2440 (office)
540 205-2455 (fax)
540 642-2067 (cell)

jfrinkgtraefuels.cam

Kevin C, Whyrick
Vice President - Finance
EnviroTech Scrvices, Luc.

910 54th Avenue, Suite 230

TRAE-PROD0009246

|
Case 3:18-cv-00097-GEC Document 29-2 Filed 11/11/19 Page 148 0f 148 Pageid#: 591

Greeley, CO 80634
Office: (970) 346-3900

Confidentiality Notice:

The information contained in this electronic communication may be privileged work product, or otherwise confidential information. If you
have accidentally received this communication, you are hereby notified that any disclosure, dissemination, distribution, or copying of
this communication is strictly prohibited. If you received this communication in error, please notify us immediately by e-mail, attaching
the original message, and delete the original message from your computer, and any network ta which your computer is connected.

TRAE-PRODO009247
